 

Exhibit 10.5

 

 

INTERCREDITOR AGREEMENT

dated as of

October 9, 2008,

among

NEXTWAVE WIRELESS LLC
as Issuer and Guarantor

NEXTWAVE WIRELESS INC.
as Issuer and Guarantor

THE GUARANTORS
from time to time party hereto,

THE NOTE HOLDERS
from time to time party hereto,

THE BANK OF NEW YORK MELLON
as First Lien Collateral Agent

THE BANK OF NEW YORK MELLON
as Second Lien Collateral Agent

THE BANK OF NEW YORK MELLON
as Third Lien Collateral Agent

THIS IS THE INTERCREDITOR AGREEMENT REFERRED TO IN (A) THE SECOND LIEN PLEDGE
AND SECURITY AGREEMENT OF EVEN DATE HEREWITH AMONG NEXTWAVE WIRELESS LLC,
NEXTWAVE WIRELESS INC., THE GRANTORS PARTY THERETO FROM TIME TO TIME, AND THE
BANK OF NEW YORK MELLON, AS SECOND LIEN COLLATERAL AGENT, (B) THE SECOND LIEN
GUARANTY OF EVEN DATE HEREWITH AMONG THE GUARANTORS PARTY THERETO FROM TIME TO
TIME, AND THE BANK OF NEW YORK MELLON, AS SECOND LIEN COLLATERAL AGENT, (C) THE
SECOND LIEN PARENT GUARANTY OF EVEN DATE HEREWITH AMONG NEXTWAVE WIRELESS INC.,
AND THE BANK OF NEW YORK MELLON, AS SECOND LIEN COLLATERAL AGENT, (D) THE THIRD
LIEN PLEDGE AND SECURITY AGREEMENT OF EVEN DATE HEREWITH AMONG NEXTWAVE WIRELESS
INC., NEXTWAVE WIRELESS LLC, THE GRANTORS PARTY THERETO FROM TIME TO TIME, AND
THE BANK OF NEW YORK MELLON, AS THIRD LIEN COLLATERAL AGENT, (E) THE THIRD LIEN
GUARANTY OF EVEN DATE HEREWITH AMONG NEXTWAVE WIRELESS LLC, THE GUARANTORS PARTY
THERETO FROM TIME TO TIME, AND THE BANK OF NEW YORK MELLON, AS SECOND LIEN
COLLATERAL AGENT, AND

--------------------------------------------------------------------------------




 

(F) CERTAIN OF THE OTHER COLLATERAL DOCUMENTS REFERRED TO IN THE PURCHASE
AGREEMENTS REFERRED TO HEREIN.

 

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------




INTERCREDITOR AGREEMENT

                    This INTERCREDITOR AGREEMENT dated as of October 9, 2008
(this Agreement), among NEXTWAVE WIRELESS LLC, a Delaware limited liability
company (Company), NEXTWAVE WIRELESS INC., a Delaware Corporation (Parent), the
Subsidiaries of Company party hereto, THE BANK OF NEW YORK MELLON (BONY), as
collateral agent for the First Lien Note Holders (as defined below) (in such
capacity, the First Lien Collateral Agent), the Second Lien Note Holders (as
defined below), THE BANK OF NEW YORK MELLON, as collateral agent for the Second
Lien Note Holders (in such capacity, the Second Lien Collateral Agent), the
Third Lien Note Holders (as defined below), and THE BANK OF NEW YORK MELLON, as
collateral agent for the Third Lien Note Holders (in such capacity, the Third
Lien Collateral Agent).

PRELIMINARY STATEMENT

                    Reference is made to (a) the Purchase Agreement dated as of
July 17, 2006 (the First Lien Purchase Agreement), among Company, Parent, the
guarantors from time to time party thereto, the note holders from time to time
party thereto (the First Lien Note Holders), and the First Lien Collateral
Agent, (b) the Second Lien Subordinated Note Purchase Agreement dated as of the
date hereof (the Second Lien Purchase Agreement), among Company, Parent, the
guarantors from time to time party thereto, the note holders from time to time
party thereto (the Second Lien Note Holders), and the Second Lien Collateral
Agent, (c) the Third Lien Subordinated Exchange Note Exchange Agreement dated as
of the date hereof (the Third Lien Purchase Agreement and, together with the
First Lien Purchase Agreement and the Second Lien Purchase Agreement, the
Purchase Agreements), among Parent, Company, the guarantors party thereto from
time to time, the note holders from time to time party thereto (the Third Lien
Note Holders), and the Third Lien Collateral Agent, (d) the Guaranty dated as of
July 17, 2006 (the First Lien Guaranty), among the subsidiaries of Company from
time to time party thereto and the First Lien Collateral Agent, (e) the Parent
Guaranty dated as of July 17, 2006, as amended by the Amendment to Parent
Guaranty dated as of the date hereof (the First Lien Parent Guaranty), among
Parent and the First Lien Collateral Agent, (f) the Guaranty dated as of the
date hereof (the Second Lien Guaranty), among the subsidiaries of Company from
time to time party thereto and the Second Lien Collateral Agent, (g) the Parent
Guaranty dated as of the date hereof (the Second Lien Parent Guaranty), among
Parent and the Second Lien Collateral Agent, (h) ) the Guaranty dated as of the
date hereof (the Third Lien Guaranty), among Company, the subsidiaries of
Company from time to time party thereto and the Third Lien Collateral Agent, (i)
the Pledge and Security Agreement dated as of July 17, 2006 (the First Lien
Security Agreement), among Company, Parent, the subsidiaries of Company from
time to time party thereto and the First Lien Collateral Agent, (j) the Second
Lien Pledge and Security Agreement dated as of the date hereof (the Second Lien
Security Agreement), among Company, Parent, the subsidiaries of Company from
time to time party thereto and the Second Lien Collateral Agent, (k) the Third
Lien Pledge and Security Agreement dated as of the date hereof (the Third Lien
Security Agreement), among Parent, Company, the subsidiaries of Company from
time to time party thereto and the Third Lien Collateral Agent, and (l) the
other Collateral Documents referred to in the Purchase Agreements.

1

--------------------------------------------------------------------------------




RECITALS

                    A. The First Lien Note Holders purchased notes of Company
pursuant to the First Lien Purchase Agreement, upon, among other terms and
conditions, the condition that the First Lien Obligations (such term and each
other capitalized term used but not defined in these recitals having the meaning
given it in Article I) shall be secured by first priority Liens on, and security
interests in, the Collateral.

                    B. The Second Lien Note Holders have agreed to purchase
notes of Company pursuant to the Second Lien Purchase Agreement, upon, among
other terms and conditions, the condition that the Second Lien Obligations shall
be secured by second priority Liens on, and security interests in, the
Collateral.

                    C. The Third Lien Note Holders have agreed to exchange
certain preferred stock of Parent for notes of Parent pursuant to the Third Lien
Purchase Agreement, upon, among other terms and conditions, the condition that
the Third Lien Obligations shall be secured by third priority Liens on, and
security interests in, the Collateral.

                    C. The Purchase Agreements require, among other things, that
the parties thereto set forth in this Agreement, among other things, their
respective rights, obligations and remedies with respect to the Collateral.

                    Accordingly, the parties hereto agree as follows:

ARTICLE I
Definitions

                    SECTION 1.01 Certain Defined Terms. Capitalized terms used
in this Agreement and not otherwise defined herein shall have the meanings set
forth in the First Lien Purchase Agreement, the Second Lien Purchase Agreement
and the Third Lien Purchase Agreement, as applicable.

                    SECTION 1.02 Other Defined Terms. As used in the Agreement,
the following terms shall have the meanings specified below:

                    Bankruptcy Code shall mean Title 11 of the United States
Code entitled Bankruptcy, as now and hereinafter in effect, or any successor
statute.

                    Bankruptcy Law shall mean the Bankruptcy Code and any other
Federal, state or foreign bankruptcy, insolvency, receivership or similar law.

                    BONY shall mean The Bank of New York Mellon.

                    Collateral shall mean, collectively, the First Lien
Collateral, the Second Lien Collateral and the Third Lien Collateral.

                    Collateral Agents shall mean the First Lien Collateral
Agent, the Second Lien

2

--------------------------------------------------------------------------------




Collateral Agent and the Third Lien Collateral Agent.

                    Collateral Documents shall mean the First Lien Collateral
Documents, the Second Lien Collateral Documents and the Third Lien Collateral
Documents.

                    Company shall have the meaning assigned to such term in the
preamble to this Agreement.

                    Comparable Second Lien Collateral Document shall mean, in
relation to any Collateral subject to any Lien created under any First Lien
Collateral Document, the Second Lien Collateral Document that creates a Lien on
the same Collateral, granted by the same Grantor.

                    Comparable Third Lien Collateral Document shall mean, in
relation to any Collateral subject to any Lien created under any First Lien
Collateral Document or under any Second Lien Collateral Document, the Third Lien
Collateral Document that creates a Lien on the same Collateral, granted by the
same Grantor.

                    DIP Financing shall have the meaning assigned to such term
in Section 6.01(a).

                    DIP Financing Liens shall have the meaning assigned to such
term in Section 6.01(a).

                    Discharge of First Lien Obligations shall mean, subject to
Section 7.04, (a) payment in full in cash of the principal of and interest
(including interest accruing during the pendency of any Insolvency or
Liquidation Proceeding, regardless of whether allowed or allowable in such
Insolvency or Liquidation Proceeding) and premium, if any, on all Indebtedness
outstanding under the First Lien Note Documents and (b) payment in full of all
other First Lien Obligations that are due and payable or otherwise accrued and
owing at or prior to the time such principal and interest are paid. Upon the
satisfaction of the conditions set forth in clauses (a) and (b), the First Lien
Collateral Agent agrees to promptly deliver to the Second Lien Collateral Agent
and the Third Lien Collateral Agent written notice of the same when and as
delivered to it by the First Lien Required Holders.

                    Discharge of Second Lien Obligations shall mean, subject to
Sections 7.02 and 7.04, (a) payment in full in cash of the principal of and
interest (including interest accruing during the pendency of any Insolvency or
Liquidation Proceeding, regardless of whether allowed or allowable in such
Insolvency or Liquidation Proceeding) and premium, if any, on all Indebtedness
outstanding under the Second Lien Note Documents, (b) payment in full of all
other Second Lien Obligations that are due and payable or otherwise accrued and
owing at or prior to the time such principal and interest are paid, and (c)
termination or expiration of all commitments to purchase notes under the Second
Lien Purchase Agreement. Upon the satisfaction of the conditions set forth in
clauses (a) through (c), the Second Lien Collateral Agent agrees to promptly
deliver to the Third Lien Collateral Agent written notice of the same when and
as delivered to it by the Second Lien Required Holders.

                    Disposition shall mean any sale, lease, exchange, transfer
or other disposition. Dispose shall have a correlative meaning.

3

--------------------------------------------------------------------------------




                    First Lien Collateral shall mean all Collateral, as defined
in the First Lien Security Agreement, and any other assets of Parent, Company or
any other Grantor now or at any time hereafter subject to Liens securing any
First Lien Obligations.

                    First Lien Collateral Agent shall have the meaning assigned
to such term in the preamble to this Agreement.

                    First Lien Collateral Documents shall mean the Collateral
Documents, as defined in the First Lien Purchase Agreement, and any other
agreement, document or instrument pursuant to which a Lien is granted to secure
any First Lien Obligations or under which rights or remedies with respect to any
such Lien are governed.

                    First Lien Guaranty shall have the meaning assigned to such
term in the preliminary statement of this Agreement.

                    First Lien Note Documents shall mean the Note Documents, as
defined in the First Lien Purchase Agreement.

                    First Lien Note Holders shall have the meaning assigned to
such term in the preliminary statement of this Agreement.

                    First Lien Parent Guaranty shall have the meaning assigned
to such term in the preliminary statement of this Agreement.

                    First Lien Purchase Agreement shall have the meaning
assigned to such term in the preliminary statement of this Agreement.

                    First Lien Obligations shall mean the Secured Obligations,
as defined in the First Lien Security Agreement.

                    First Lien Release shall have the meaning assigned to such
term in Section 3.04(a).

                    First Lien Required Holders shall mean the Required Holders,
as defined in the First Lien Purchase Agreement.

                    First Lien Secured Parties shall mean, at any time, (a) the
First Lien Note Holders, (b) the First Lien Collateral Agent, (c) each other
person to whom any of the First Lien Obligations (including indemnification
obligations) is owed, and (d) the successors and assigns of each of the
foregoing.

                    First Lien Security Agreement shall have the meaning
assigned to such term in the preliminary statement of this Agreement; provided
that First Lien Security Agreement shall not include any security agreement or
other Collateral Documents entered into in connection with any extension,
replacement or refinancing of the First Lien Obligations, including without
limitation any amendment that would extend the maturity date of any First Lien
Obligations.

4

--------------------------------------------------------------------------------




                    First Priority Liens shall mean all Liens on the First Lien
Collateral to secure the First Lien Obligations, whether created under the First
Lien Collateral Documents or acquired by possession, statute, operation of law,
subrogation or otherwise.

                    Governing Body means the board of directors or other body
having the power to direct or cause the direction of the management and policies
of a person that is a corporation, partnership, trust or limited liability
company.

                    Grantors shall mean Company, Parent and each Guarantor that
shall have created or purported to create any First Priority Lien, Second
Priority Lien or Third Priority Lien on all or any part of its assets to secure
any First Lien Obligations, any Second Lien Obligations or any Third Lien
Obligations, respectively.

                    Guarantors shall mean, collectively, each Subsidiary of
Company that has guaranteed, or that may from time to time hereafter guarantee,
the First Lien Obligations, the Second Lien Obligations or the Third Lien
Obligations, whether by executing and delivering a Guaranty, a supplement
thereto or otherwise.

                    Guaranties shall mean, collectively, each of the First Lien
Guaranty, the First Lien Parent Guaranty, the Second Lien Guaranty, the Second
Lien Parent Guaranty, and the Third Lien Guaranty.

                    Indebtedness shall mean and includes all obligations that
constitute Indebtedness, as defined in the First Lien Purchase Agreement, the
Second Lien Purchase Agreement or the Third Lien Purchase Agreement, as
applicable.

                    Insolvency or Liquidation Proceeding shall mean (a) any
voluntary or involuntary proceeding under the Bankruptcy Code or any other
Bankruptcy Law with respect to any Grantor, (b) any voluntary or involuntary
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for any Grantor or for a substantial part of the property or
assets of any Grantor, (c) any voluntary or involuntary winding-up or
liquidation of any Grantor, or (d) a general assignment for the benefit of
creditors by any Grantor.

                    Junior Securities means:

 

 

 

                    (a)          debt securities of Parent, Company or the
Subsidiaries as reorganized or readjusted, or debt securities of Parent, Company
or the Subsidiaries or any other person provided for by a plan of reorganization
or readjustment authorized by an order or decree of a court of competent
jurisdiction in an Insolvency or Liquidation Proceeding under any applicable
law, so long as such securities (i) are subordinated in right of payment to (A)
prior to the Discharge of First Lien Obligations, all First Lien Obligations,
(B) prior to the Discharge of Second Lien Obligations, in the case of the
securities issued to the Third Lien Note Holders, all Second Lien Obligations
and (C) all debt securities issued in exchange for (1) prior to the Discharge of
First Lien Obligations, the First Lien Obligations and (2) prior to the
Discharge of Second Lien Obligations, in the case of debt securities issued to
the Third Lien Note Holders, all Second Lien Obligations outstanding at such
time to the same extent as, or to a greater extent than, the Third Lien
Obligations and, prior to the Discharge of First Lien Obligations, the Second

5

--------------------------------------------------------------------------------




 

 

 

Lien Obligations, are so subordinated as provided for in this Agreement and (ii)
have material terms that are no less favorable (taken as a whole) to (A) prior
to the Discharge of First Lien Obligations, the First Lien Obligations and (B)
prior to the Discharge of Second Lien Obligations, with respect to securities
issued to the Third Lien Note Holders, all Second Lien Obligations, in each
case, than the terms set forth in the applicable Loan Documents; or

 

 

 

                    (b)          equity securities of Parent, Company or the
Subsidiaries as reorganized or readjusted, or equity securities of Parent,
Company or the Subsidiaries or any other person provided for by a plan of
reorganization or readjustment authorized by an order or decree of a court of
competent jurisdiction in an Insolvency or Liquidation Proceeding under any
applicable law, so long as (x) (i) the First Lien Note Holders receive (A) debt
securities and equity securities (and such equity securities are senior to the
equity securities received by the Second Lien Note Holders, (B) solely equity
securities, and such equity securities are senior to the equity securities
received by the Second Lien Note Holders, or (C) solely debt securities and (ii)
the equity securities received by the Second Lien Note Holders, if any, do not
contain a mandatory redemption date (or require dividends to be paid on a date)
that is earlier than the mandatory redemption date or final maturity date of the
securities received by the First Lien Note Holders and (y) (i) the Second Lien
Note Holders receive (A) debt securities and equity securities (and such equity
securities are senior to the equity securities received by the Third Lien Note
Holders, (B) solely equity securities, and such equity securities are senior to
the equity securities received by the Third Lien Note Holders, or (C) solely
debt securities and (ii) the equity securities received by the Third Lien Note
Holders, if any, do not contain a mandatory redemption date (or require
dividends to be paid on a date) that is earlier than the mandatory redemption
date or final maturity date of the securities received by the Second Lien Note
Holders.

                    Lien means any lien, mortgage, pledge, assignment (only for
the purposes of creating a security interest), security interest, charge or
encumbrance of any kind (including any conditional sale or other title retention
agreement, any lease in the nature thereof, and any agreement to give any
security interest) and any option, trust or other preferential arrangement
having the practical effect of any of the foregoing.

                    New First Lien Collateral Agent shall have the meaning
assigned to such term in Section 7.02.

                    New First Lien Note Documents shall have the meaning
assigned to such term in Section 7.02.

                    New First Lien Obligations shall have the meaning assigned
to such term in Section 7.02.

                    New Second Lien Collateral Agent shall have the meaning
assigned to such term in Section 7.02.

                    New Second Lien Note Documents shall have the meaning
assigned to such

6

--------------------------------------------------------------------------------




term in Section 7.02.

                    New Second Lien Obligations shall have the meaning assigned
to such term in Section 7.02.

                    New Third Lien Collateral Agent shall have the meaning
assigned to such term in Section 7.02.

                    New Third Lien Note Documents shall have the meaning
assigned to such term in Section 7.02.

                    New Third Lien Obligations shall have the meaning assigned
to such term in Section 7.02.

                    Note Documents shall mean the First Lien Note Documents, the
Second Lien Note Documents and the Third Lien Note Documents.

                    Note Holders shall mean, collectively, the First Lien Note
Holders, the Second Lien Note Holders, and the Third Lien Note Holders.

                    Pledged or Controlled Collateral shall have the meaning
assigned to such term in Article V.

                    Purchase Agreements shall have the meaning assigned to such
term in the preliminary statement of this Agreement.

                    Refinance shall mean, in respect of any Indebtedness, to
refinance, extend, renew, restructure or replace or to issue other Indebtedness
in exchange or replacement for, such Indebtedness, in whole or in part.
Refinanced and Refinancing shall have correlative meanings.

                    Second Lien Collateral shall mean all Collateral, as defined
in the Second Lien Security Agreement, and any other assets of Parent, Company
or any other Grantor now or at any time hereafter subject to Liens securing any
Second Lien Obligations.

                    Second Lien Collateral Agent shall have the meaning assigned
to such term in the preamble to this Agreement.

                    Second Lien Collateral Documents shall mean the Collateral
Documents, as defined in the Second Lien Purchase Agreement, and any other
agreement, document or instrument pursuant to which a Lien is granted to secure
any Second Lien Obligations or under which rights or remedies with respect to
any such Lien are governed.

                    Second Lien Guaranty shall have the meaning assigned to such
term in the preliminary statement of this Agreement.

                    Second Lien Mortgages shall mean, collectively, each
mortgage, deed of trust, leasehold mortgage, assignment of leases and rents,
modifications and any other agreement,

7

--------------------------------------------------------------------------------




document or instrument pursuant to which any Lien on real property is granted to
secure any Second Lien Obligations or under which rights or remedies with
respect to any such Lien are governed.

                    Second Lien Note Documents shall mean the Note Documents, as
defined in the Second Lien Purchase Agreement.

                    Second Lien Note Holders shall have the meaning assigned to
such term in the preliminary statement of this Agreement.

                    Second Lien Obligations shall mean the Secured Obligations,
as defined in the Second Lien Security Agreement.

                    Second Lien Parent Guaranty shall have the meaning assigned
to such term in the preliminary statement of this Agreement.

                    Second Lien Permitted Actions shall have the meaning
assigned to such term in Section 3.01(a).

                    Second Lien Purchase Agreement shall have the meaning
assigned to such term in the preliminary statement of this Agreement.

                    Second Lien Refinancing Notice shall have the meaning
assigned to such term in Section 7.02.

                    Second Lien Release shall have the meaning assigned to such
term in Section 3.04(b).

                    Second Lien Required Holders shall mean the Required
Holders, as defined in the Second Lien Purchase Agreement.

                    Second Lien Secured Parties shall mean, at any time, (a) the
Second Lien Note Holders, (b) the Second Lien Collateral Agent, (c) each other
person to whom any of the Second Lien Obligations (including indemnification
obligations) is owed and (d) the successors and assigns of each of the
foregoing.

                    Second Lien Security Agreement shall have the meaning
assigned to such term in the preliminary statement of this Agreement.

                    Second Priority Liens shall mean all Liens on the Second
Lien Collateral to secure the Second Lien Obligations, whether created under the
Second Lien Collateral Documents or acquired by possession, statute, operation
of law, subrogation or otherwise.

                    Secured Parties shall mean the First Lien Secured Parties,
the Second Lien Secured Parties and the Third Lien Secured Parties.

                    Standstill Period shall have the meaning assigned to such
term in Section 3.02(a),

8

--------------------------------------------------------------------------------




                    subsidiary, with respect to any person, means any
corporation, partnership, trust, limited liability company, association, joint
venture or other business entity of which more than 50% of the total voting
power of shares of stock or other ownership interests entitled (without regard
to the occurrence of any contingency) to vote in the election of the members of
the Governing Body is at the time owned or controlled, directly or indirectly,
by that person or one or more of the other subsidiaries of that person or a
combination thereof.

                    Subsidiary shall mean any subsidiary of Company.

                    Third Lien Collateral shall mean all Collateral, as defined
in the Third Lien Security Agreement, and any other assets of Parent, Company or
any other Grantor now or at any time hereafter subject to Liens securing any
Third Lien Obligations.

                    Third Lien Collateral Agent shall have the meaning assigned
to such term in the preamble to this Agreement.

                    Third Lien Collateral Documents shall mean the Collateral
Documents, as defined in the Third Lien Purchase Agreement, and any other
agreement, document or instrument pursuant to which a Lien is granted to secure
any Third Lien Obligations or under which rights or remedies with respect to any
such Lien are governed.

                    Third Lien Guaranty shall have the meaning assigned to such
term in the preliminary statement of this Agreement.

                    Third Lien Obligations shall mean the Secured Obligations,
as defined in the Third Lien Security Agreement.

                    Third Lien Mortgages shall mean, collectively, each
mortgage, deed of trust, leasehold mortgage, assignment of leases and rents,
modifications and any other agreement, document or instrument pursuant to which
any Lien on real property is granted to secure any Third Lien Obligations or
under which rights or remedies with respect to any such Lien are governed.

                    Third Lien Note Documents shall mean the Note Documents, as
defined in the Third Lien Purchase Agreement.

                    Third Lien Note Holders shall have the meaning assigned to
such term in the preliminary statement of this Agreement.

                    Third Lien Permitted Actions shall have the meaning assigned
to such term in Section 3.01(a).

                    Third Lien Purchase Agreement shall have the meaning
assigned to such term in the preliminary statement of this Agreement.

                    Third Lien Required Holders shall mean the Required Holders,
as defined in the Third Lien Purchase Agreement.

9

--------------------------------------------------------------------------------




                    Third Lien Secured Parties shall mean, at any time, (a) the
Third Lien Note Holders, (b) the Third Lien Collateral Agent, (c) each other
person to whom any of the Third Lien Obligations (including indemnification
obligations) is owed and (d) the successors and assigns of each of the
foregoing.

                    Third Lien Security Agreement shall have the meaning
assigned to such term in the preliminary statement of this Agreement.

                    Third Priority Liens shall mean all Liens on the Third Lien
Collateral to secure the Third Lien Obligations, whether created under the Third
Lien Collateral Documents or acquired by possession, statute, operation of law,
subrogation or otherwise.

                    Uniform Commercial Code or UCC shall mean the Uniform
Commercial Code (or any similar or equivalent legislation) as in effect from
time to time in any applicable jurisdiction.

                    SECTION 1.03 Terms Generally. The definitions of terms
herein shall apply equally to the singular and plural forms of the terms
defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words include, includes
and including shall be deemed to be followed by the phrase without limitation.
The word will shall be construed to have the same meaning and effect as the word
shall. Unless the context requires otherwise (a) any definition of or reference
to any agreement, instrument or other document herein shall be construed as
referring to such agreement, instrument or other document as from time to time
amended, restated, supplemented, refinanced or otherwise modified, (b) any
reference herein (i) to any person shall be construed to include such persons
successors and assigns and (ii) to Parent, Company or any other Grantor shall be
construed to include Parent, Company or such Grantor as debtor and
debtor-in-possession and any receiver or trustee for Parent, Company or such
Grantor, as the case may be, in any Insolvency or Liquidation Proceeding, (c)
the words herein, hereof and hereunder, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (d) all references herein to Articles or Sections shall be
construed to refer to Articles or Sections of this Agreement and (e) the words
asset and property shall be construed to have the same meaning and effect and to
refer to any and all tangible and intangible assets and properties, including
cash, securities, accounts and contract rights.

ARTICLE II
Priorities

                    SECTION 2.01 Subordination in Right of Payment and
Subordination of Liens.

                    (a)          To the extent and in the manner set forth in
this Agreement, the Second Lien Obligations and the Third Lien Obligations are
hereby expressly made subordinate and subject in right of payment to the prior
payment of all First Lien Obligations as set forth in this Agreement. Until the
earlier of the Discharge of First Lien Obligations or the consent of the First
Lien Note Holders, (i) neither the Second Lien Note

10

--------------------------------------------------------------------------------




Holders nor the Third Lien Note Holders will take, demand or receive from
Parent, Company or any Subsidiary, and none of Parent, Company or any Subsidiary
will make, give or permit, directly or indirectly, by set off, redemption,
purchase or in any other manner, any payment of (of whatever kind or nature,
whether in cash, property, securities or otherwise) or security for the whole or
any part of the Second Lien Obligations or the Third Lien Obligations, and (ii)
neither the Second Lien Note Holders nor the Third Lien Note Holders will
accelerate for any reason the scheduled maturities of any amount owing under the
Second Lien Purchase Agreement or the Third Lien Purchase Agreement, except in
either case as otherwise permitted herein. In the event of any Insolvency or
Liquidation Proceeding the First Lien Note Holders shall be entitled to receive
payment in full in cash of all amounts due in respect of all First Lien
Obligations before the Second Lien Note Holders or the Third Lien Note Holders
are entitled to receive any payment (other than Junior Securities) on account of
the Second Lien Obligations or the Third Lien Obligations, and to that end the
First Lien Note Holders shall be entitled to receive, for application to the
payment of the First Lien Obligations, any payment or distribution of any kind
or character (including any such payment or distribution which may be payable or
deliverable by reason of the payment of any other Indebtedness of Parent,
Company or Guarantors that is subordinated to the payment of the First Lien
Obligations) other than Junior Securities, which may be payable or deliverable
in respect of the Second Lien Obligations or the Third Lien Obligations in any
such Insolvency or Liquidation Proceeding, to the extent necessary to pay or
provide for the payment of all First Lien Obligations in full in cash, after
giving effect to any concurrent payment or distribution to or for the First Lien
Note Holders.

                    (b)          To the extent and in the manner set forth in
this Agreement, the Third Lien Obligations are hereby expressly made subordinate
and subject in right of payment to the prior payment of all Second Lien
Obligations as set forth in this Agreement. Until the earlier of the Discharge
of Second Lien Obligations or the consent of the Second Lien Note Holders, (i)
the Third Lien Note Holders will not take, demand or receive from Parent,
Company or any Subsidiary, and none of Parent, Company or any Subsidiary will
make, give or permit, directly or indirectly, by set off, redemption, purchase
or in any other manner, any payment of (of whatever kind or nature, whether in
cash, property, securities or otherwise) or security for the whole or any part
of the Third Lien Obligations, and (ii) the Third Lien Note Holders will not
accelerate for any reason the scheduled maturities of any amount owing under the
Third Lien Purchase Agreement, except as otherwise permitted herein. In the
event of any Insolvency or Liquidation Proceeding the Second Lien Note Holders
shall be entitled to receive payment in full in cash of all amounts due in
respect of all Second Lien Obligations before the Third Lien Note Holders are
entitled to receive any payment (other than Junior Securities) on account of the
Third Lien Obligations, and to that end the Second Lien Note Holders shall be
entitled to receive, for application to the payment of the Second Lien
Obligations, any payment or distribution of any kind or character (including any
such payment or distribution which may be payable or deliverable by reason of
the payment of any other Indebtedness of Parent, Company or Guarantors that is
subordinated to the payment of the Second Lien Obligations) other than Junior
Securities, which may be payable or deliverable in respect of the Third Lien
Obligations in any such Insolvency or Liquidation Proceeding, to the extent
necessary to pay or provide for the payment of all Second Lien Obligations in
full in cash, after giving effect to any concurrent payment or distribution to
or for the Second Lien Note Holders.

11

--------------------------------------------------------------------------------




                    (c)          Notwithstanding the date, manner or order of
grant, attachment or perfection of any First Priority Lien, any Second Priority
Lien or any Third Priority Lien, and notwithstanding any provision of the UCC or
any other applicable law or the provisions of any Collateral Document or any
other Note Document or any other circumstance whatsoever, (a) each of the Second
Lien Collateral Agent, for itself and on behalf of the other Second Lien Secured
Parties, and the Third Lien Collateral Agent, for itself and on behalf of the
other Third Lien Secured Parties, hereby agrees, as applicable, that, so long as
the Discharge of First Lien Obligations has not occurred, (i) any First Priority
Lien now or hereafter held by or for the benefit of any First Lien Secured Party
shall be senior in right, priority, operation, effect and all other respects to
any and all Second Priority Liens and Third Priority Liens, and (ii) any Second
Priority Lien now or hereafter held by or for the benefit of any Second Lien
Secured Party, or any Third Priority Lien now or hereafter held by or for the
benefit of any Third Lien Secured Party shall be junior and subordinate in
right, priority, operation, effect and all other respects to any and all First
Priority Liens and (b) the Third Lien Collateral Agent, for itself and on behalf
of the other Third Lien Secured Parties, hereby agrees that, so long as the
Discharge of Second Lien Obligations has not occurred, (i) any Second Priority
Lien now or hereafter held by or for the benefit of any Second Lien Secured
Party shall be senior in right, priority, operation, effect and all other
respects to any and all Third Priority Liens, and (ii) any Third Priority Lien
now or hereafter held by or for the benefit of any Third Lien Secured Party
shall be junior and subordinate in right, priority, operation, effect and all
other respects to any and all Second Priority Liens. So long as the Discharge of
First Lien Obligations has not occurred, the First Priority Liens shall be and
remain senior in right, priority, operation, effect and all other respects to
any Second Priority Liens or Third Priority Liens for all purposes, whether or
not any First Priority Liens are subordinated in any respect to any other Lien
securing any other obligation of Parent, Company, any other Grantor or any other
person. So long as the Discharge of Second Lien Obligations has not occurred,
the Second Priority Liens shall be and remain senior in right, priority,
operation, effect and all other respects to any Third Priority Liens for all
purposes, whether or not any Second Priority Liens are subordinated in any
respect to any other Lien securing any other obligation of Parent, Company, any
other Grantor or any other person

                    SECTION 2.02 Prohibition on Contesting Liens. Each of the
First Lien Collateral Agent, for itself and on behalf of the other First Lien
Secured Parties, the Second Lien Collateral Agent, for itself and on behalf of
the other Second Lien Secured Parties, and the Third Lien Collateral Agent, for
itself and on behalf of the other Third Lien Secured Parties, agrees that it
will not, and hereby waives any right to, contest or support any other person in
contesting, in any proceeding (including any Insolvency or Liquidation
Proceeding), the priority, validity or enforceability of any First Priority
Lien, Second Priority Lien or any Third Priority Lien, as the case may be;
provided that nothing in this Agreement shall be construed to prevent or impair
the rights of the First Lien Collateral Agent or any other First Lien Secured
Party, or the Second Lien Collateral Agent or any other Second Lien Secured
Party or the Third Lien Collateral Agent or any other Third Lien Secured Party
to enforce this Agreement.

                    SECTION 2.03 No New Liens. The parties hereto agree that
none of the Grantors shall, or shall permit any of its subsidiaries to, (a) so
long as the Discharge of First Lien Obligations has not occurred, (i) grant or
permit any additional Liens on any asset to secure any

12

--------------------------------------------------------------------------------




Second Lien Obligations unless it has granted, or concurrently therewith grants,
a Lien on such asset to secure the First Lien Obligations and the Third Lien
Obligations, (ii) grant or permit any additional Liens on any asset to secure
any Third Lien Obligations unless it has granted, or concurrently therewith
grants, a Lien on such asset to secure the First Lien Obligations and the Second
Lien Obligations, or (iii) grant or permit any additional Liens on any asset to
secure any First Lien Obligations unless it has granted, or concurrently
therewith grants, a Lien on such asset to secure the Second Lien Obligations and
the Third Lien Obligations, and (b) after the Discharge of First Lien
Obligations has occurred and so long as the Discharge of Second Lien Obligations
has not occurred, (i) grant or permit any additional Liens on any asset to
secure any Third Lien Obligations unless it has granted, or concurrently
therewith grants, a Lien on such asset to secure the Second Lien Obligations,
(ii) grant or permit any additional Liens on any asset to secure any Second Lien
Obligations unless it has granted, or concurrently therewith grants, a Lien on
such asset to secure the Third Lien Obligations, in each case, with each such
Lien to be subject to the provisions of this Agreement. To the extent that the
provisions of the immediately preceding sentence are not complied with for any
reason, without limiting any other right or remedy available to the First Lien
Collateral Agent or the other First Lien Secured Parties, or the Second Lien
Collateral Agent or the other Second Lien Secured Parties, each of the Second
Lien Collateral Agent, for itself and on behalf of the other Second Lien Secured
Parties, and the Third Lien Collateral Agent, for itself and on behalf of the
other Third Lien Secured Parties, agrees (i) that any amounts received by or
distributed to any Second Lien Secured Party or Third Lien Secured Party, as
applicable, pursuant to or as a result of any Lien granted in contravention of
this Section shall be subject to Section 4.02, (ii) if the Second Lien
Collateral Agent or any Second Lien Secured Party acquires any Lien on any
assets of Parent, Company or any other Grantor which assets are not also subject
to the Lien of the First Lien Collateral Agent under the First Lien Collateral
Documents and/or the Lien of the Third Lien Collateral Agent under the Third
Lien Collateral Documents, then without the need for any further action or
consent of any other Person, the Second Lien Collateral Agent shall be deemed to
hold and have held such Lien for the benefit of the First Lien Collateral Agent
as security of the First Lien Obligations and for the benefit of the Third Lien
Collateral Agent as security for the Third Lien Obligations, in each case
subject to the lien subordination provisions set forth in this Agreement and
(iii) if the Third Lien Collateral Agent or any Third Lien Secured Party
acquires any Lien on any assets of Parent, Company or any Grantor which assets
are not also subject to the Lien of the First Lien Collateral Agent under the
First Lien Collateral Documents and/or the Lien of the Second Lien Collateral
Agent under the Second Lien Collateral Documents, then without the need for any
further action or consent of any other Person, the Third Lien Collateral Agent
shall be deemed to hold and have held such Lien for the benefit of the First
Lien Collateral Agent as security of the First Lien Obligations and for the
benefit of the Second Lien Collateral Agent as security for the Second Lien
Obligations, in each case subject to the lien subordination provisions set forth
in this Agreement.

                    SECTION 2.04 Similar Liens and Agreements. The parties
hereto acknowledge and agree that it is their intention that the First Lien
Collateral, the Second Lien Collateral and the Third Lien Collateral be
identical. In furtherance of the foregoing, the parties hereto agree:

                    (a)          to cooperate in good faith in order to
determine, upon any reasonable request by the First Lien Collateral Agent, the
Second Lien Collateral Agent or the Third Lien

13

--------------------------------------------------------------------------------




Collateral Agent, the specific assets included in the First Lien Collateral, the
Second Lien Collateral and the Third Lien Collateral, the steps taken to perfect
the First Priority Liens, the Second Priority Liens and the Third Priority Liens
thereon and the identity of the respective parties obligated under the First
Lien Note Documents, the Second Lien Note Documents and the Third Lien Note
Documents; and

                    (b)          that (i) the documents, agreements and
instruments creating or evidencing the First Lien Collateral and the First
Priority Liens shall be in all material respects in the same form as the
documents, agreements and instruments creating or evidencing the Second Lien
Collateral and the Second Priority Liens and (ii) the documents, agreements and
instruments creating or evidencing the Second Lien Collateral and the Second
Priority Liens shall be in all material respects in the same form as the
documents, agreements and instruments creating or evidencing the Third Lien
Collateral and the Third Priority Liens, in each case, other than with respect
to the first priority, second priority and third priority nature of the Liens
created or evidenced thereunder, the obligations secured thereby, the identity
of the Secured Parties that are parties thereto or secured thereby and other
matters contemplated by this Agreement.

ARTICLE III
Enforcement of Rights; Matters Relating to Collateral

                    SECTION 3.01 Exercise of Rights and Remedies. (a) So long as
the Discharge of First Lien Obligations has not occurred, whether or not any
Insolvency or Liquidation Proceeding has been commenced, the First Lien
Collateral Agent and the other First Lien Secured Parties shall have the
exclusive right to enforce rights and exercise remedies (including any right of
setoff) with respect to the Collateral (including making determinations
regarding the release, Disposition or restrictions with respect to the
Collateral), or to commence or seek to commence any action or proceeding with
respect to such rights or remedies (including any foreclosure action or
proceeding or any Insolvency or Liquidation Proceeding), in each case, without
any consultation with or the consent of the Second Lien Collateral Agent or any
other Second Lien Secured Party, or the Third Lien Collateral Agent or any other
Third Lien Secured Party; provided that, notwithstanding the foregoing, (i) in
any Insolvency or Liquidation Proceeding, (A) the Second Lien Collateral Agent
may file a proof of claim or statement of interest with respect to the Second
Lien Obligations and the Second Lien Secured Parties may vote such claims to the
extent not inconsistent with the terms of this Agreement and (B) the Third Lien
Collateral Agent may file a proof of claim or statement of interest with respect
to the Third Lien Obligations and the Third Lien Secured Parties may vote such
claims to the extent not inconsistent with the terms of this Agreement; (ii)
each of the Second Lien Collateral Agent and Third Lien Collateral Agent may
take any action to perfect, preserve or protect the validity and enforceability
of the Second Priority Liens and Third Priority Liens, respectively, provided
that no such action is, or could reasonably be expected to be, (A) adverse to
the First Priority Liens or the rights of the First Lien Collateral Agent or any
other First Lien Secured Party to exercise remedies in respect thereof or (B)
otherwise inconsistent with the terms of this Agreement, including the automatic
release of Second Priority Liens and Third Priority Liens provided in Section
3.04; (iii) the Second Lien Secured Parties and Third Lien Secured Parties may
file any necessary responsive or defensive pleadings in opposition to any
motion, claim, adversary proceeding or other pleading made by any person
objecting to or otherwise seeking the disallowance of the claims of the Second
Lien Secured Parties or Third Lien Secured Parties,

14

--------------------------------------------------------------------------------




respectively, including any claims secured by the Collateral or otherwise make
any agreements or file any motions pertaining to the Second Lien Obligations and
Third Lien Secured Parties, respectively, in each case, to the extent not
inconsistent with the terms of this Agreement; (iv) each of the Second Lien
Collateral Agent, any Second Lien Secured Party, the Third Lien Collateral Agent
and any Third Lien Secured Party may vote on a plan of reorganization; (v) each
of the Second Lien Note Holders and the Third Lien Note Holders may accelerate
the Second Lien Obligations and the Third Lien Obligations pursuant to the terms
of the Second Lien Note Documents and the Third Lien Note Documents,
respectively; and (vi) subject to Section 3.02(a), the Second Lien Collateral
Agent and the other Second Lien Secured Parties may enforce any of their rights
and exercise any of their remedies with respect to the Collateral after the
termination of the Standstill Period (the actions of the Second Lien Secured
Parties described in this proviso being referred to herein as the Second Lien
Permitted Actions and the actions of the Third Lien Secured Parties described in
this proviso being referred to herein as the Primary Third Lien Permitted
Actions).

                    After the Discharge of First Lien Obligations and so long as
the Discharge of Second Lien Obligations has not occurred, whether or not any
Insolvency or Liquidation Proceeding has been commenced, the Second Lien
Collateral Agent and the other Second Lien Secured Parties shall have the
exclusive right to enforce rights and exercise remedies (including any right of
setoff) with respect to the Collateral (including making determinations
regarding the release, Disposition or restrictions with respect to the
Collateral), or to commence or seek to commence any action or proceeding with
respect to such rights or remedies (including any foreclosure action or
proceeding or any Insolvency or Liquidation Proceeding), in each case, without
any consultation with or the consent of the Third Lien Collateral Agent or any
other Third Lien Secured Party; provided that, notwithstanding the foregoing,
(i) in any Insolvency or Liquidation Proceeding, the Third Lien Collateral Agent
may file a proof of claim or statement of interest with respect to the Third
Lien Obligations and the Third Lien Secured Parties may vote such claims to the
extent not inconsistent with the terms of this Agreement; (ii) the Third Lien
Collateral Agent may take any action to perfect, preserve or protect the
validity and enforceability of the Third Priority Liens, provided that no such
action is, or could reasonably be expected to be, (A) adverse to the Second
Priority Liens or the rights of the Second Lien Collateral Agent or any other
Second Lien Secured Party to exercise remedies in respect thereof or (B)
otherwise inconsistent with the terms of this Agreement, including the automatic
release of Third Priority Liens provided in Section 3.04; (iii) the Third Lien
Secured Parties may file any necessary responsive or defensive pleadings in
opposition to any motion, claim, adversary proceeding or other pleading made by
any person objecting to or otherwise seeking the disallowance of the claims of
the Third Lien Secured Parties, including any claims secured by the Collateral
or otherwise make any agreements or file any motions pertaining to the Third
Lien Secured Parties, in each case, to the extent not inconsistent with the
terms of this Agreement; (iv) each of the Third Lien Collateral Agent and any
Third Lien Secured Party may vote on a plan of reorganization; and (v) the Third
Lien Note Holders may accelerate the Third Lien Obligations pursuant to the
terms of the Third Lien Note Documents (the actions described in this proviso
being referred to herein as the Secondary Third Lien Permitted Actions and,
together with the Primary Third Lien Permitted Actions, the Third Lien Permitted
Actions).

                    Except for the Second Lien Permitted Actions, unless and
until the Discharge of First Lien Obligations has occurred, the sole right of
the Second Lien Collateral Agent and the

15

--------------------------------------------------------------------------------




other Second Lien Secured Parties with respect to the Collateral shall be to
receive a share of the proceeds of the Collateral, if any, after the Discharge
of First Lien Obligations has occurred and in accordance with the Second Lien
Note Documents and applicable law.

                    Except for the Third Lien Permitted Actions, unless and
until the Discharge of First Lien Obligations and the Discharge of Second Lien
Obligations has occurred, the sole right of the Third Lien Collateral Agent and
the other Third Lien Secured Parties with respect to the Collateral shall be to
receive a share of the proceeds of the Collateral, if any, after the Discharge
of First Lien Obligations and the Discharge of Second Lien Obligations has
occurred and in accordance with the Third Lien Note Documents and applicable
law.

                    (b)          Subject to the limitations set forth herein,
including Section 3.01(a) above, in exercising rights and remedies with respect
to the Collateral, the First Lien Collateral Agent and the other First Lien
Secured Parties may enforce the provisions of the First Lien Note Documents and
exercise remedies thereunder, all in such order and in such manner as they may
determine in their sole discretion. Such exercise and enforcement shall include
the rights of an agent appointed by them to Dispose of Collateral upon
foreclosure, to incur expenses in connection with any such Disposition and to
exercise all the rights and remedies of a secured creditor under the Uniform
Commercial Code, the Bankruptcy Code or any other Bankruptcy Law. The First Lien
Collateral Agent agrees to provide at least five days prior written notice to
the Second Lien Collateral Agent and the Third Lien Collateral Agent of its
intention to foreclose upon or Dispose of any Collateral.

                    (c)          Subject to the limitations set forth herein,
including Section 3.01(a) above, in exercising rights and remedies with respect
to the Collateral in accordance with this Agreement, the Second Lien Collateral
Agent and the other Second Lien Secured Parties may enforce the provisions of
the Second Lien Note Documents and exercise remedies thereunder, all in such
order and in such manner as they may determine in their sole discretion. Such
exercise and enforcement shall include the rights of an agent appointed by them
to Dispose of Collateral upon foreclosure, to incur expenses in connection with
any such Disposition and to exercise all the rights and remedies of a secured
creditor under the Uniform Commercial Code, the Bankruptcy Code or any other
Bankruptcy Law. The Second Lien Collateral Agent agrees to provide at least five
days prior written notice to the Third Lien Collateral Agent of its intention to
foreclose upon or Dispose of any Collateral.

                    (d)          The Second Lien Collateral Agent, for itself
and on behalf of the other Second Lien Secured Parties, hereby acknowledges and
agrees that no covenant, agreement or restriction contained in any Second Lien
Collateral Document or any other Second Lien Note Document shall be deemed to
restrict in any way the rights and remedies of the First Lien Collateral Agent
or the other First Lien Secured Parties with respect to the Collateral as set
forth in this Agreement and the other First Lien Note Documents.

                    (e)          The Third Lien Collateral Agent, for itself and
on behalf of the other Third Lien Secured Parties, hereby acknowledges and
agrees that no covenant, agreement or restriction contained in any Third Lien
Collateral Document or any other Third Lien Note Document shall be deemed to
restrict in any way the rights and remedies of the First Lien Collateral Agent
or the other First Lien Secured Parties, or the Second Lien Collateral Agent or
the other Second Lien

16

--------------------------------------------------------------------------------




Secured Parties with respect to the Collateral as set forth in this Agreement,
the First Lien Note Documents and the Second Lien Note Documents.

                    (f)          Notwithstanding anything in this Agreement to
the contrary, following the acceleration of the Indebtedness then outstanding
under the First Lien Purchase Agreement (prompt notice of which shall be given
by the First Lien Collateral Agent to the Second Lien Collateral Agent and the
Third Lien Collateral Agent), the Second Lien Secured Parties may, at their sole
expense and effort, upon notice to Company and the First Lien Collateral Agent,
require the First Lien Secured Parties to transfer and assign to the Second Lien
Secured Parties, without warranty or representation or recourse, all (but not
less than all) of the First Lien Obligations; provided that (x) such assignment
shall not conflict with any law, rule or regulation or order of any court or
other Governmental Authority having jurisdiction, and (y) the Second Lien
Secured Parties shall have paid to the First Lien Collateral Agent, for the
account of the First Lien Secured Parties, in immediately available funds, an
amount equal to 100% of the principal of such Indebtedness plus all accrued and
unpaid interest thereon plus all applicable premiums plus all accrued and unpaid
fees plus all the other First Lien Obligations then outstanding. In order to
effectuate the foregoing, the First Lien Collateral Agent shall calculate, upon
the written request of the Second Lien Collateral Agent from time to time, the
amount in cash that would be necessary to purchase the First Lien Obligations.

                    SECTION 3.02 No Interference.

                    (a)          The Second Lien Collateral Agent, for itself
and on behalf of the other Second Lien Secured Parties, agrees that, whether or
not any Insolvency or Liquidation Proceeding has been commenced, the Second Lien
Secured Parties:

                                   (i)           will not, so long as the
Discharge of First Lien Obligations has not occurred, (A) enforce or exercise,
or seek to enforce or exercise, any rights or remedies (including any right of
setoff and the enforcement of any right under any account control agreement,
landlord waiver or bailees letter or any similar agreement or arrangement to
which the Second Lien Collateral Agent or any other Second Lien Secured Party is
a party) or (B) commence or join with any person (other than the First Lien
Collateral Agent) in commencing, or petition for or vote in favor of any
resolution for, any action or proceeding with respect to such rights or remedies
(including any foreclosure action); provided, however, that the Second Lien
Collateral Agent may enforce or exercise any or all such rights and remedies, or
commence, join with any person in commencing, or petition for or vote in favor
of any resolution for, any such action or proceeding, after a period of 180 days
has elapsed since the date on which the Second Lien Collateral Agent has
delivered to the First Lien Collateral Agent and the Third Lien Collateral Agent
written notice of the acceleration of the Indebtedness then outstanding under
the Second Lien Purchase Agreement (the Standstill Period); provided further,
however, that notwithstanding the expiration of the Standstill Period or
anything herein to the contrary, in no event shall the Second Lien Collateral
Agent or any other Second Lien Secured Party enforce or exercise any rights or
remedies with respect to any Collateral, or commence, join with any person in
commencing, or petition for or vote in favor of any resolution for, any such
action or proceeding, if the First Lien Collateral Agent or any other First Lien
Secured Party shall have commenced, and shall be diligently pursuing, in good
faith and in accordance with applicable law, the enforcement or exercise of any
rights or remedies with respect to all or a material

17

--------------------------------------------------------------------------------




portion of the Collateral or any such action or proceeding (prompt written
notice thereof to be given to the Second Lien Collateral Agent and the Third
Lien Collateral Agent by the First Lien Collateral Agent);

                                   (ii)          will not contest, protest or
object to any foreclosure action or proceeding brought by the First Lien
Collateral Agent or any other First Lien Secured Party, or any other enforcement
or exercise by any First Lien Secured Party of any rights or remedies relating
to the Collateral under the First Lien Note Documents or otherwise, so long as
Second Priority Liens attach to the proceeds thereof subject to the relative
priorities set forth in Section 2.01;

                                   (iii)         subject to the Second Lien
Secured Parties rights under clause (i) above, will not object to the
forbearance by the First Lien Collateral Agent or any other First Lien Secured
Parties from commencing or pursuing any foreclosure action or proceeding or any
other enforcement or exercise of any rights or remedies with respect to the
Collateral so long as Second Priority Liens attach to the proceeds thereof
subject to the relative priorities set forth in Section 2.01;

                                   (iv)         will not, so long as the
Discharge of First Lien Obligations has not occurred and except for Second Lien
Permitted Actions, take or receive any Collateral, or any proceeds thereof or
payment with respect thereto, in connection with the exercise of any right or
enforcement of any remedy (including any right of setoff) with respect to any
Collateral or in connection with any insurance policy award under a policy of
insurance relating to Collateral or any condemnation award (or deed in lieu of
condemnation) relating to Collateral;

                                   (v)          will not, except for Second Lien
Permitted Actions, take any action that would, or could reasonably be expected
to, hinder, in any manner, any exercise of remedies under the First Lien Note
Documents, including any Disposition of any Collateral, whether by foreclosure
or otherwise;

                                   (vi)         will not, except for Second Lien
Permitted Actions, object to the manner in which the First Lien Collateral Agent
or any other First Lien Secured Party may seek to enforce or collect the First
Lien Obligations or the First Priority Liens, regardless of whether any action
or failure to act by or on behalf of the First Lien Collateral Agent or any
other First Lien Secured Party is, or could be, adverse to the interests of the
Second Lien Secured Parties, and will not assert, and hereby waive, to the
fullest extent permitted by law, any right to demand, request, plead or
otherwise assert or claim the benefit of any marshalling, appraisal, valuation
or other similar right that may be available under applicable law with respect
to the Collateral or any similar rights a junior secured creditor may have under
applicable law, so long as Second Priority Liens attach to the proceeds thereof
subject to the relative priorities set forth in Section 2.01; and

                                   (vii)         will not attempt, directly or
indirectly, whether by judicial proceeding or otherwise, to challenge or
question the validity or enforceability of any First Lien Obligation or any
First Lien Collateral Document, including this Agreement, or the validity or
enforceability of the priorities, rights or obligations established by this
Agreement.

18

--------------------------------------------------------------------------------




                    (b)          The Third Lien Collateral Agent, for itself and
on behalf of the other Third Lien Secured Parties, agrees that, whether or not
any Insolvency or Liquidation Proceeding has been commenced, the Third Lien
Secured Parties:

                                   (i)          will not, so long as the
Discharge of First Lien Obligations and the Discharge of Second Lien Obligations
has not occurred, (A) enforce or exercise, or seek to enforce or exercise, any
rights or remedies (including any right of setoff and the enforcement of any
right under any account control agreement, landlord waiver or bailees letter or
any similar agreement or arrangement to which the Third Lien Collateral Agent or
any other Third Lien Secured Party is a party) or (B) commence or join with any
person (other than the First Lien Collateral Agent or, after the Discharge of
First Lien Obligations has occurred, the Second Lien Collateral Agent) in
commencing, or petition for or vote in favor of any resolution for, any action
or proceeding with respect to such rights or remedies (including any foreclosure
action);

                                   (ii)         will not contest, protest or
object to any foreclosure action or proceeding brought by the First Lien
Collateral Agent or any other First Lien Secured Party, Second Lien Collateral
Agent or any other Second Lien Secured Party, or any other enforcement or
exercise by any First Lien Secured Party or Second Lien Secured Party of any
rights or remedies relating to the Collateral under the First Lien Note
Documents or Second Lien Note Documents, respectively, or otherwise, so long as
Third Priority Liens attach to the proceeds thereof subject to the relative
priorities set forth in Section 2.01;

                                    (iii)       will not object to the
forbearance by the First Lien Collateral Agent, any other First Lien Secured
Parties, Second Lien Collateral Agent or any other Second Lien Secured Parties
from commencing or pursuing any foreclosure action or proceeding or any other
enforcement or exercise of any rights or remedies with respect to the
Collateral, so long as Third Priority Liens attach to the proceeds thereof
subject to the relative priorities set forth in Section 2.01;

                                    (iv)       will not, so long as the
Discharge of First Lien Obligations and the Discharge of Second Lien Obligations
has not occurred and except for the Third Lien Permitted Actions, take or
receive any Collateral, or any proceeds thereof or payment with respect thereto,
in connection with the exercise of any right or enforcement of any remedy
(including any right of setoff) with respect to any Collateral or in connection
with any insurance policy award under a policy of insurance relating to
Collateral or any condemnation award (or deed in lieu of condemnation) relating
to Collateral;

                                   (v)         will not, except for the Third
Lien Permitted Actions, take any action that would, or could reasonably be
expected to, hinder, in any manner, any exercise of remedies under the First
Lien Note Documents or Second Lien Note Documents, including any Disposition of
any Collateral, whether by foreclosure or otherwise;

                                    (vi)        will not, except for the Third
Lien Permitted Actions, object to the manner in which (A) the First Lien
Collateral Agent or any other First Lien Secured Party may seek to enforce or
collect the First Lien Obligations or the First Priority Liens, or (B) the
Second Lien Collateral Agent or any other Second Lien Secured Party may seek to
enforce or collect the Second Lien Obligations or the Second Priority Liens, in
each case regardless of whether any

19

--------------------------------------------------------------------------------




action or failure to act by or on behalf of the First Lien Collateral Agent or
any other First Lien Secured Party, or Second Lien Collateral Agent or any other
Second Lien Secured Party is, or could be, adverse to the interests of the Third
Lien Secured Parties, and will not assert, and hereby waive, to the fullest
extent permitted by law, any right to demand, request, plead or otherwise assert
or claim the benefit of any marshalling, appraisal, valuation or other similar
right that may be available under applicable law with respect to the Collateral
or any similar rights a junior secured creditor may have under applicable law,
so long as Third Priority Liens attach to the proceeds thereof subject to the
relative priorities set forth in Section 2.01; and

                                   (vii)         will not attempt, directly or
indirectly, whether by judicial proceeding or otherwise, to challenge or
question the validity or enforceability of any First Lien Obligation, any First
Lien Collateral Document, any Second Lien Obligation or any Second Lien
Collateral Document, including this Agreement, or the validity or enforceability
of the priorities, rights or obligations established by this Agreement.

                    (c)          Nothing in this Agreement shall be construed to
in any way limit or impair the right of (i) any of the Second Lien Secured
Parties or Third Lien Secured Parties to bid for or purchase for cash the
Collateral at any private or judicial foreclosure upon such Collateral, (ii) the
Second Lien Collateral Agent, any Second Lien Secured Party, the Third Lien
Collateral Agent or any Third Lien Secured Party from joining (but not
controlling) any foreclosure or other judicial lien proceeding with respect to
the Collateral initiated by the First Lien Collateral Agent or any First Lien
Secured Party (and to the extent permitted by the terms of this Agreement, the
Second Lien Collateral Agent or any Second Lien Secured Party) so long as it
does not delay or interfere in any material respect with the exercise by the
First Lien Collateral Agent or such First Lien Secured Party (or to extent
permitted by the terms of this Agreement, the exercise by the Second Lien
Collateral Agent or such Second Lien Secured Party) of its rights as provided in
this Agreement, (iii) the Second Lien Collateral Agents and the Second Lien Note
Holders rights to receive any remaining proceeds of the Collateral after the
Discharge of First Lien Obligations and (iv) the Third Lien Collateral Agents
and the Third Lien Note Holders rights to receive any remaining proceeds of the
Collateral after the Discharge of Second Lien Obligations.

                    SECTION 3.03 Intentionally Omitted.

                    SECTION 3.04 Automatic Release of Second Priority Liens and
Third Priority Liens. (a) If, in connection with (i) any Disposition of any
Collateral permitted under the terms of the First Lien Note Documents (including
following any waiver granted to permit such Disposition) or (ii) the enforcement
or exercise of any rights or remedies with respect to the Collateral, including
any Disposition of Collateral, the First Lien Collateral Agent, for itself and
on behalf of the other First Lien Secured Parties, (x) releases any of the First
Priority Liens, or (y) releases Parent or any Guarantor from its obligations
under its guarantee of the First Lien Obligations (in each case, a First Lien
Release), other than any such First Lien Release granted in connection with the
Discharge of First Lien Obligations then, subject to Section 3.04(c), the Second
Priority Liens and Third Priority Liens on such Collateral, and the obligations
of Parent or such Guarantor under its guarantee of the Second Lien Obligations
and the obligations of such Guarantor under its guarantee of the Third Lien
Obligations, shall be automatically, unconditionally and simultaneously
released, and each of the Second Lien

20

--------------------------------------------------------------------------------




Collateral Agent, for itself and on behalf of the other Second Lien Secured
Parties, and the Third Lien Collateral Agent, for itself and on behalf of the
other Third Lien Secured Parties, shall promptly execute and deliver to the
First Lien Collateral Agent, the relevant Grantor, such Guarantor or Parent, as
the case may be, such termination statements, releases and other documents as
the First Lien Collateral Agent or the relevant Grantor, Guarantor or Parent, as
the case may be, may reasonably request to effectively confirm such First Lien
Release; provided that, in the case of a Disposition of Collateral (other than
any such Disposition in connection with the enforcement or exercise of any
rights or remedies with respect to the Collateral), the Second Priority Liens
and Third Priority Liens shall not be so released if such Disposition is
prohibited under the terms of the Second Lien Purchase Agreement and the Third
Lien Purchase Agreement, respectively.

                    (b)          After the Discharge of First Lien Obligations
has occurred, if, in connection with (i) any Disposition of any Collateral
permitted under the terms of the Second Lien Note Documents (including following
any waiver granted to permit such Disposition) or (ii) the enforcement or
exercise of any rights or remedies with respect to the Collateral, including any
Disposition of Collateral, the Second Lien Collateral Agent, for itself and on
behalf of the other Second Lien Secured Parties, (x) releases any of the Second
Priority Liens, or (y) releases any Guarantor from its obligations under its
guarantee of the Second Lien Obligations (in each case, a Second Lien Release),
other than any such Second Lien Release granted in connection with the Discharge
of Second Lien Obligations then, subject to Section 3.04(d), the Third Priority
Liens on such Collateral, and the obligations of such Guarantor under its
guarantee of the Third Lien Obligations, shall be automatically, unconditionally
and simultaneously released, and the Third Lien Collateral Agent, for itself and
on behalf of the other Third Lien Secured Parties, shall promptly execute and
deliver to the Second Lien Collateral Agent, the relevant Grantor or such
Guarantor such termination statements, releases and other documents as the
Second Lien Collateral Agent or the relevant Grantor or Guarantor may reasonably
request to effectively confirm such Second Lien Release; provided that, in the
case of a Disposition of Collateral (other than any such Disposition in
connection with the enforcement or exercise of any rights or remedies with
respect to the Collateral), the Third Priority Liens shall not be so released if
such Disposition is prohibited under the terms of the Third Lien Purchase
Agreement.

                    (c)          In the event that the aggregate principal
amount of notes outstanding under the First Lien Note Documents, at any time, is
less than 15% of the sum of such amount and the aggregate principal amount of
the notes outstanding under the Second Lien Note Documents (including any
accrued PIK Amounts (as defined in the Second Lien Purchase Agreement), then any
First Lien Release (other than (1) a First Lien Release in connection with a
Disposition of Collateral in connection with the enforcement or exercise of any
rights or remedies with respect to the Collateral permitted hereunder, or (2) a
First Lien Release by Collateral Agents permitted pursuant to each of the
Purchase Agreements, as applicable) shall require the consent of the holders of
First Lien Obligations and Second Lien Obligations representing in the aggregate
more than 50% of the sum of (y) the aggregate principal amount of notes
outstanding under the First Lien Note Documents and (z) the aggregate principal
amount of the notes outstanding under the Second Lien Note Documents (including
any accrued PIK Amounts (as defined in the Second Lien Purchase Agreement).

21

--------------------------------------------------------------------------------




                    (d)          After the Discharge of First Lien Obligations
has occurred, in the event that the aggregate principal amount of notes
outstanding under the Second Lien Note Documents (including any accrued PIK
Amounts (as defined in the Second Lien Purchase Agreement), at any time, is less
than 15% of the sum of such amount and the aggregate principal amount of the
notes outstanding under the Third Lien Note Documents (including any accrued PIK
Amounts (as defined in the Third Lien Purchase Agreement)), then any Second Lien
Release (other than (1) a Second Lien Release in connection with a Disposition
of Collateral in connection with the enforcement or exercise of any rights or
remedies with respect to the Collateral permitted hereunder, or (2) a Second
Lien Release by Collateral Agents permitted pursuant to each of the Purchase
Agreements, as applicable) shall require the consent of the holders of Second
Lien Obligations and Third Lien Obligations representing in the aggregate more
than 50% of the sum of (x) the aggregate principal amount of notes under the
Second Lien Note Documents (including any accrued PIK Amounts (as defined in the
Third Lien Purchase Agreement)), and (y) the aggregate principal amount of the
notes outstanding under the Third Lien Note Documents (including any accrued PIK
Amounts (as defined in the Third Lien Purchase Agreement)).

                    (e)          Until the Discharge of First Lien Obligations
occurs, each of the Second Lien Note Holders and the Third Lien Note Holders
hereby appoints the First Lien Collateral Agent, and any officer or agent of the
First Lien Collateral Agent, with full power of substitution, as the
attorney-in-fact of each Second Lien Note Holders and Third Lien Note Holder,
respectively, for the purpose of carrying out the provisions of this Section
3.04 and taking any action and executing any instrument that the First Lien
Collateral Agent may deem necessary or advisable to accomplish the purposes of
this Section 3.04 (including any endorsements or other instruments of transfer
or release), which appointment is irrevocable and coupled with an interest.

                    (f)          After the Discharge of First Lien Obligations
has occurred and until the Discharge of Second Lien Obligations occurs, each of
the Third Note Holders hereby appoints the Second Lien Collateral Agent, and any
officer or agent of the Second Lien Collateral Agent, with full power of
substitution, as the attorney-in-fact of each Third Lien Note Holder for the
purpose of carrying out the provisions of this Section 3.04 and taking any
action and executing any instrument that the Second Lien Collateral Agent may
deem necessary or advisable to accomplish the purposes of this Section 3.04
(including any endorsements or other instruments of transfer or release), which
appointment is irrevocable and coupled with an interest.

                    (g)          To the extent that the First Lien Collateral
Agent or the First Lien Note Holders (i) have released any Lien on Collateral or
Parent or any Guarantor from its obligation under its guaranty and such Liens or
guaranty are later reinstated or (ii) obtain any new Liens or additional
guarantees from Parent or any Guarantor, then the Second Lien Collateral Agent
on behalf of itself and the Second Lien Secured Parties and the Third Lien
Collateral Agent on behalf of itself and the Third Lien Secured Parties, shall
be granted a Lien on any such Collateral, subject to the lien subordination
provisions of this Agreement, and an additional guaranty, as the case may be.
Following the Discharge of First Lien Obligations, to the extent that the Second
Lien Collateral Agent or the Second Lien Note Holders (i) have released any Lien
on Collateral or Parent or any Guarantor from its obligation under its guaranty
and such Liens or guaranty are later reinstated or (ii) obtain any new Liens or
additional guarantees from

22

--------------------------------------------------------------------------------




Parent or any Guarantor, then the Third Lien Collateral Agent on behalf of
itself and the Third Lien Secured Parties, shall be granted a Lien on any such
Collateral, subject to the lien subordination provisions of this Agreement, and
an additional guaranty, as the case may be.

                    SECTION 3.05 Insurance and Condemnation Awards. So long as
the Discharge of First Lien Obligations has not occurred, the First Lien
Collateral Agent and the other First Lien Secured Parties shall have the
exclusive right after the occurrence and during the continuance of an Event of
Default, subject to the rights of the Grantors under the First Lien Note
Documents, to settle and adjust claims in respect of Collateral under policies
of insurance covering Collateral and to approve any award granted in any
condemnation or similar proceeding, or any deed in lieu of condemnation, in
respect of the Collateral. After the Discharge of First Lien Obligations has
occurred and so long as the Discharge of Second Lien Obligations has not
occurred, the Second Lien Collateral Agent and the other Second Lien Secured
Parties shall have the exclusive right after the occurrence and during the
continuance of an Event of Default, subject to the rights of the Grantors under
the Second Lien Note Documents, to settle and adjust claims in respect of
Collateral under policies of insurance covering Collateral and to approve any
award granted in any condemnation or similar proceeding, or any deed in lieu of
condemnation, in respect of the Collateral. After the occurrence and during the
continuance of an Event of Default, all proceeds of any such policy and any such
award, or any payments with respect to a deed in lieu of condemnation, shall (a)
first, prior to the Discharge of First Lien Obligations and subject to the
rights of the Grantors under the First Lien Note Documents, be paid to the First
Lien Collateral Agent for the benefit of First Lien Secured Parties pursuant to
the terms of the First Lien Note Documents, (b) second, after the Discharge of
First Lien Obligations has occurred, but prior to the Discharge of Second Lien
Obligations and subject to the rights of the Grantors under the Second Lien Note
Documents, be paid to the Second Lien Collateral Agent for the benefit of the
Second Lien Secured Parties pursuant to the terms of the Second Lien Note
Documents, (c) third, after the Discharge of Second Lien Obligations has
occurred and subject to the rights of the Grantors under the Third Lien Note
Documents, be paid to the Third Lien Collateral Agent for the benefit of the
Third Lien Secured Parties pursuant to the terms of the Third Lien Note
Documents, and (c) fourth, if no Third Lien Obligations are outstanding, be paid
to the owner of the subject property, such other person as may be entitled
thereto or as a court of competent jurisdiction may otherwise direct. Until the
Discharge of First Lien Obligations has occurred, if the Second Lien Collateral
Agent or any other Second Lien Secured Party, or the Third Lien Collateral Agent
or any other Third Lien Secured Party shall, at any time, receive any proceeds
of any such insurance policy or any such award or payment, it shall transfer and
pay over such proceeds to the First Lien Collateral Agent in accordance with
Section 4.02. After the Discharge of First Lien Obligations has occurred and
until the Discharge of Second Lien Obligations has occurred, if the Third Lien
Collateral Agent or any other Third Lien Secured Party shall, at any time,
receive any proceeds of any such insurance policy or any such award or payment,
it shall transfer and pay over such proceeds to the Second Lien Collateral Agent
in accordance with Section 4.02.

ARTICLE IV
Payments

23

--------------------------------------------------------------------------------




                    SECTION 4.01 Application of Proceeds. So long as the
Discharge of First Lien Obligations has not occurred, any Collateral or proceeds
thereof received by the First Lien Collateral Agent in connection with any
Disposition of, or collection on, such Collateral upon the enforcement or
exercise of any right or remedy (including any right of setoff) shall be applied
by the First Lien Collateral Agent to the First Lien Obligations in such order
as is specified in the First Lien Purchase Agreement. Upon the Discharge of
First Lien Obligations, the First Lien Collateral Agent shall deliver to the
Second Lien Collateral Agent any remaining Collateral and any proceeds thereof
then held by it in the same form as received, together with any necessary
endorsements, or as a court of competent jurisdiction may otherwise direct, to
be applied by the Second Lien Collateral Agent to the Second Lien Obligations in
such order as is specified in the Second Lien Purchase Agreement. After the
Discharge of First Lien Obligations has occurred and so long as the Discharge of
Second Lien Obligations has not occurred, any Collateral or proceeds thereof
received by the Second Lien Collateral Agent in connection with any Disposition
of, or collection on, such Collateral upon the enforcement or exercise of any
right or remedy (including any right of setoff) shall be applied by the Second
Lien Collateral Agent to the Second Lien Obligations in such order as is
specified in the Second Lien Purchase Agreement. After the Discharge of First
Lien Obligations has occurred and upon the Discharge of Second Lien Obligations,
the Second Lien Collateral Agent shall deliver to the Third Lien Collateral
Agent any remaining Collateral and any proceeds thereof then held by it in the
same form as received, together with any necessary endorsements, or as a court
of competent jurisdiction may otherwise direct, to be applied by the Third Lien
Collateral Agent to the Third Lien Obligations in such order as is specified in
the Third Lien Purchase Agreement.

                    SECTION 4.02 Payment Over.

                    (a)          So long as the Discharge of First Lien
Obligations has not occurred, any payment or distribution or any Collateral, or
any proceeds thereof (together with assets or proceeds subject to Liens referred
to in the final sentence of Section 2.03), received by each of the Second Lien
Collateral Agent or any other Second Lien Secured Party, or Third Lien
Collateral Agent or any other Third Lien Secured Party in connection with any
Disposition of, or collection on, such Collateral upon the enforcement or the
exercise of any right or remedy (including any right of setoff) with respect to
the Collateral, or in connection with any insurance policy claim or any
condemnation award (or deed in lieu of condemnation), or otherwise in
contravention of this Agreement shall be segregated and held in trust and
forthwith transferred or paid over to the First Lien Collateral Agent for the
benefit of the First Lien Secured Parties in the same form as received, together
with any necessary endorsements, or as a court of competent jurisdiction may
otherwise direct. Until the Discharge of First Lien Obligations occurs, each of
the Second Lien Note Holders and the Third Lien Collateral Note Holders hereby
appoints the First Lien Collateral Agent, and any officer or agent of the First
Lien Collateral Agent, with full power of substitution, the attorney-in-fact of
each Second Lien Note Holder and Third Lien Note Holder, respectively, for the
purpose of carrying out the provisions of this Section 4.02 and taking any
action and executing any instrument that the First Lien Collateral Agent may
deem necessary or advisable to accomplish the purposes of this Section 4.02,
which appointment is irrevocable and coupled with an interest.

                    (b)          After the Discharge of First Lien Obligations
has occurred and so long as the Discharge of Second Lien Obligations has not
occurred, any payment or distribution or any

24

--------------------------------------------------------------------------------




Collateral, or any proceeds thereof (together with assets or proceeds subject to
Liens referred to in the final sentence of Section 2.03), received by the Third
Lien Collateral Agent or any other Third Lien Secured Party in connection with
any Disposition of, or collection on, such Collateral upon the enforcement or
the exercise of any right or remedy (including any right of setoff) with respect
to the Collateral, or in connection with any insurance policy claim or any
condemnation award (or deed in lieu of condemnation), or otherwise in
contravention of this Agreement shall be segregated and held in trust and
forthwith transferred or paid over to the Second Lien Collateral Agent for the
benefit of the Second Lien Secured Parties in the same form as received,
together with any necessary endorsements, or as a court of competent
jurisdiction may otherwise direct. After the Discharge of First Lien Obligations
has occurred and until the Discharge of Second Lien Obligations occurs, the
Third Lien Note Holders hereby appoints the Second Lien Collateral Agent, and
any officer or agent of the Second Lien Collateral Agent, with full power of
substitution, the attorney-in-fact of each Third Lien Note Holder for the
purpose of carrying out the provisions of this Section 4.02 and taking any
action and executing any instrument that the Second Lien Collateral Agent may
deem necessary or advisable to accomplish the purposes of this Section 4.02,
which appointment is irrevocable and coupled with an interest.

ARTICLE V
Bailment and Sub-Agency for Perfection of Certain Security Interests

                    (a)          The First Lien Collateral Agent agrees that if
it shall at any time hold a First Priority Lien on any Collateral that can be
perfected by the possession or control of such Collateral or of any account in
which such Collateral is held, and if such Collateral or any such account is in
fact in the possession or under the control of the First Lien Collateral Agent,
or of agents or bailees of the First Lien Collateral Agent (such Collateral
being referred to herein as the Pledged or Controlled Collateral), the First
Lien Collateral Agent shall, solely for the purpose of perfecting the Second
Priority Liens granted under the Second Lien Note Documents and the Third
Priority Liens granted under the Third Lien Note Documents and subject to the
terms and conditions of this Article V, also hold such Pledged or Controlled
Collateral for the benefit of the Second Lien Collateral Agent and the Third
Lien Collateral Agent including for the benefit of the Second Lien Collateral
Agent and the Third Lien Collateral Agent for purposes of Section 9-313 and
8-301 of the Uniform Commercial Code.

                    (b)          The Second Lien Collateral Agent agrees that if
it shall at any time hold a Second Priority Lien on any Pledged or Controlled
Collateral in the possession or under the control of the Second Lien Collateral
Agent, or of agents or bailees of the Second Lien Collateral Agent, the Second
Lien Collateral Agent shall, solely for the purpose of perfecting the Third
Priority Liens granted under the Third Lien Note Documents and subject to the
terms and conditions of this Article V, also hold such Pledged or Controlled
Collateral for the benefit of the Third Lien Collateral Agent including for the
benefit of the Third Lien Collateral Agent for purposes of Section 9-313 and
8-301 of the Uniform Commercial Code.

                    (c)          So long as the Discharge of First Lien
Obligations has not occurred, the First Lien Collateral Agent shall be entitled
to deal with the Pledged or Controlled Collateral in accordance with the terms
of this Agreement and the other First Lien Note Documents as if the Second
Priority Liens and Third Priority Liens did not exist. The obligations and
responsibilities of each of the First Lien Collateral Agent to the Second Lien
Collateral Agent and the other

25

--------------------------------------------------------------------------------




Second Lien Secured Parties, and the Third Lien Collateral Agent and the other
Third Lien Secured Parties under this Article V shall be limited solely to
holding or controlling the Pledged or Controlled Collateral as gratuitous bailee
in accordance with this Article V. Without limiting the foregoing, the First
Lien Collateral Agent shall have no obligation or responsibility to ensure that
any Pledged or Controlled Collateral is genuine or owned by any of the Grantors.
The First Lien Collateral Agent acting pursuant to this Article V shall not, by
reason of this Agreement, any other Collateral Document or any other document,
have a fiduciary relationship in respect of any other First Lien Secured Party,
the Second Lien Collateral Agent or any other Second Lien Secured Party, or the
Third Lien Collateral Agent or any other Third Lien Secured Party.

                    (d)          After the Discharge of First Lien Obligations
has occurred and so long as the Discharge of Second Lien Obligations has not
occurred, the Second Lien Collateral Agent shall be entitled to deal with the
Pledged or Controlled Collateral in accordance with the terms of this Agreement
and the other Second Lien Note Documents as if the Third Priority Liens did not
exist. The obligations and responsibilities of the Second Lien Collateral Agent
to the Third Lien Collateral Agent and the other Third Lien Secured Parties
under this Article V shall be limited solely to holding or controlling the
Pledged or Controlled Collateral as gratuitous bailee in accordance with this
Article V. Without limiting the foregoing, the Second Lien Collateral Agent
shall have no obligation or responsibility to ensure that any Pledged or
Controlled Collateral is genuine or owned by any of the Grantors. The Second
Lien Collateral Agent acting pursuant to this Article V shall not, by reason of
this Agreement, any other Collateral Document or any other document, have a
fiduciary relationship in respect of any other Second Lien Secured Party, the
Third Lien Collateral Agent or any other Third Lien Secured Party.

                    (e)          Upon the Discharge of First Lien Obligations,
the First Lien Collateral Agent shall transfer the possession and control of the
Pledged or Controlled Collateral, together with any necessary endorsements but
without recourse or warranty, (i) if the Second Lien Obligations are outstanding
at such time, to the Second Lien Collateral Agent, (ii) if no Second Lien
Obligations are outstanding at such time and the Third Lien Obligations are
outstanding at such time, to the Third Lien Collateral Agent, and (iii) if no
Second Lien Obligations of Third Lien Obligations are outstanding at such time,
to the applicable Grantor, in each case so as to allow such person to obtain
possession and control of such Pledged or Controlled Collateral. In connection
with any transfer under clause (i) of the immediately preceding sentence, the
First Lien Collateral Agent agrees to take all actions in its power as shall be
reasonably requested by the Second Lien Collateral Agent to permit the Second
Lien Collateral Agent to obtain, for the benefit of the Second Lien Secured
Parties, a first priority security interest in the Pledged or Controlled
Collateral. In connection with any transfer under clause (ii) of the immediately
preceding sentence, the First Lien Collateral Agent agrees to take all actions
in its power as shall be reasonably requested by the Third Lien Collateral Agent
to permit the Third Lien Collateral Agent to obtain, for the benefit of the
Third Lien Secured Parties, a first priority security interest in the Pledged or
Controlled Collateral.

                    (f)          Upon the Discharge of Second Lien Obligations,
the Second Lien Collateral Agent shall transfer the possession and control of
the Pledged or Controlled Collateral, together with any necessary endorsements
but without recourse or warranty, (i) if the Third Lien Obligations are
outstanding at such time, to the Third Lien Collateral Agent, and (ii) if no
Third Lien Obligations are outstanding at such time, to the applicable Grantor,
in each case so as to

26

--------------------------------------------------------------------------------




allow such person to obtain possession and control of such Pledged or Controlled
Collateral. In connection with any transfer under clause (i) of the immediately
preceding sentence, the Second Lien Collateral Agent agrees to take all actions
in its power as shall be reasonably requested by the Third Lien Collateral Agent
to permit the Third Lien Collateral Agent to obtain, for the benefit of the
Third Lien Secured Parties, a first priority security interest in the Pledged or
Controlled Collateral.

ARTICLE VI
Insolvency or Liquidation Proceedings

                    SECTION 6.01 Finance and Sale Matters. (a) Until the
Discharge of First Lien Obligations has occurred, each of the Second Lien
Collateral Agent, for itself and on behalf of the other Second Lien Secured
Parties, and the Third Lien Collateral Agent, for itself and on behalf of the
other Third Lien Secured Parties, agrees that, in the event of any Insolvency or
Liquidation Proceeding, the Second Lien Secured Parties and the Third Lien
Secured Parties, as applicable:

                                   (i)          will not oppose or object to the
use of any Collateral constituting cash collateral under Section 363 of the
Bankruptcy Code, or any comparable provision of any other Bankruptcy Law, unless
the First Lien Secured Parties, or a representative authorized by the First Lien
Secured Parties, shall oppose or object to such use of cash collateral;

                                   (ii)         will not oppose or object to any
post-petition financing, whether provided by the First Lien Secured Parties or
any other person, under Section 364 of the Bankruptcy Code, or any comparable
provision of any other Bankruptcy Law (a DIP Financing), or the Liens securing
any DIP Financing (DIP Financing Liens), unless the First Lien Secured Parties,
or a representative authorized by the First Lien Secured Parties, shall then
oppose or object to such DIP Financing or such DIP Financing Liens, and, to the
extent that such DIP Financing Liens are senior to, or rank pari passu with, the
First Priority Liens, each of the Second Lien Collateral Agent, for itself and
on behalf of the other Second Lien Secured Parties, and the Third Lien
Collateral Agent, for itself and on behalf of the other Third Lien Secured
Parties, will subordinate the Second Priority Liens or Third Priority Liens, as
applicable, to the First Priority Liens and the DIP Financing Liens on the terms
of this Agreement; provided that the foregoing shall not prevent the Second Lien
Secured Parties or the Third Lien Secured Parties from proposing any other DIP
Financing to any Grantors or to a court of competent jurisdiction;

                                    (iii)       except to the extent permitted
by paragraph (c) of this Section 6.01, in connection with the use of cash
collateral as described in clause (i) above or a DIP Financing, will not request
adequate protection or any other relief in connection with such use of cash
collateral, DIP Financing or DIP Financing Liens; and

                                    (iv)       will not oppose or object to any
Disposition of any Collateral free and clear of the Second Priority Liens or the
Third Priority Liens, as applicable, or other claims under Section 363 of the
Bankruptcy Code, or any comparable provision of any other Bankruptcy Law, if the
First Lien Secured Parties, or a representative authorized by the First Lien
Secured Parties, shall consent to such Disposition.

27

--------------------------------------------------------------------------------




                    (b)          After the Discharge of First Lien Obligations
has occurred and until the Discharge of Second Lien Obligations has occurred,
the Third Lien Collateral Agent, for itself and on behalf of the other Third
Lien Secured Parties, agrees that, in the event of any Insolvency or Liquidation
Proceeding, the Third Lien Secured Parties:

                                   (i)          will not oppose or object to the
use of any Collateral constituting cash collateral under Section 363 of the
Bankruptcy Code, or any comparable provision of any other Bankruptcy Law, unless
the Second Lien Secured Parties, or a representative authorized by the Second
Lien Secured Parties, shall oppose or object to such use of cash collateral;

                                   (ii)         will not oppose or object to any
DIP Financing or any DIP Financing Liens, unless the Second Lien Secured
Parties, or a representative authorized by the Second Lien Secured Parties,
shall then oppose or object to such DIP Financing or such DIP Financing Liens,
and, to the extent that such DIP Financing Liens are senior to, or rank pari
passu with, the Second Priority Liens, the Third Lien Collateral Agent will, for
itself and on behalf of the other Third Lien Secured Parties, subordinate the
Third Priority Liens to the Second Priority Liens and the DIP Financing Liens on
the terms of this Agreement; ; provided that the foregoing shall not prevent the
Third Lien Secured Parties from proposing any other DIP Financing to any
Grantors or to a court of competent jurisdiction;

                                    (iii)       except to the extent permitted
by paragraph (c) of this Section 6.01, in connection with the use of cash
collateral as described in clause (i) above or a DIP Financing, will not request
adequate protection or any other relief in connection with such use of cash
collateral, DIP Financing or DIP Financing Liens; and

                                    (iv)       will not oppose or object to any
Disposition of any Collateral free and clear of the Third Priority Liens or
other claims under Section 363 of the Bankruptcy Code, or any comparable
provision of any other Bankruptcy Law, if the Second Lien Secured Parties, or a
representative authorized by the Second Lien Secured Parties, shall consent to
such Disposition.

                    (c)          (i) The Second Lien Collateral Agent, for
itself and on behalf of the other Second Lien Secured Parties, agrees that no
Second Lien Secured Party shall contest, or support any other person in
contesting, (A) any request by the First Lien Collateral Agent or any other
First Lien Secured Party for adequate protection or (B) any objection, based on
a claim of a lack of adequate protection, by the First Lien Collateral Agent or
any other First Lien Secured Party to any motion, relief, action or proceeding,
and (ii) the Third Lien Collateral Agent, for itself and on behalf of the other
Third Lien Secured Parties, agrees that no Third Lien Secured Party shall
contest, or support any other person in contesting, (A) any request by the First
Lien Collateral Agent or any other First Lien Secured Party, or the Second Lien
Collateral Agent or any other Second Lien Secured Party for adequate protection
or (B) any objection, based on a claim of a lack of adequate protection, by the
First Lien Collateral Agent or any other First Lien Secured Party, or the Second
Lien Collateral Agent or any other Second Lien Secured Party to any motion,
relief, action or proceeding. Notwithstanding the immediately preceding
sentence, if, in connection with any DIP Financing or use of cash collateral,
(A) any First Lien Secured Party is granted adequate protection in the form of
additional collateral, each of the Second Lien Collateral Agent, for itself and
on behalf of the other Second Lien Secured Parties, and the Third

28

--------------------------------------------------------------------------------




Lien Collateral Agent, for itself and on behalf of the other Third Lien Secured
Parties, may seek or request adequate protection in the form of a Lien on such
additional collateral, which Lien will be subordinated to the First Priority
Liens and DIP Financing Liens on the same basis as the other Second Priority
Liens and Third Priority Liens, as applicable, are subordinated to the First
Priority Liens under this Agreement or (B) any Second Lien Secured Party is
granted adequate protection in the form of additional collateral, the First Lien
Collateral Agent shall, for itself and on behalf of the other First Lien Secured
Parties, be granted adequate protection in the form of a Lien as security for
the First Lien Obligations and for such DIP Financing, and the Third Lien
Collateral Agent may, for itself and on behalf of the other Third Lien Secured
Parties, seek or request adequate protection in the form of a Lien on such
additional collateral, which Lien will be subordinated to the First Priority
Liens, Second Priority Liens and DIP Financing Liens on the same basis as the
other Third Priority Liens are subordinated to the First Priority Liens and
Second Priority Liens under this Agreement, or (C) any Third Lien Secured Party
is granted adequate protection in the form of additional collateral, each of the
First Lien Collateral Agent, for itself and on behalf of the other First Lien
Secured Parties, and the Second Lien Collateral Agent, for itself and on behalf
of the other Second Lien Secured Parties, shall be granted adequate protection
in the form of a Lien as security for the First Lien Obligations and Second Lien
Obligations, as applicable, and for such DIP Financing.

                    SECTION 6.02 Relief from the Automatic Stay. (a) Each of the
Second Lien Collateral Agent, for itself and on behalf of the other Second Lien
Secured Parties, and the Third Lien Collateral Agent, for itself and on behalf
of the other Third Lien Secured Parties, agrees that, so long as the Discharge
of First Lien Obligations has not occurred, no Second Lien Secured Party or
Third Lien Secured Party shall, without the prior written consent of the First
Lien Collateral Agent, seek or request relief from or modification of the
automatic stay or any other stay in any Insolvency or Liquidation Proceeding in
respect of any part of the Collateral, any proceeds thereof or any Second
Priority Lien or Third Priority Lien, as applicable.

                    (b)          The Third Lien Collateral Agent, for itself and
on behalf of the other Third Lien Secured Parties, agrees that, after the
Discharge of First Lien Obligations has occurred and so long as the Discharge of
Second Lien Obligations has not occurred, no Third Lien Secured Party or Third
Lien Secured Party shall, without the prior written consent of the Second Lien
Collateral Agent, seek or request relief from or modification of the automatic
stay or any other stay in any Insolvency or Liquidation Proceeding in respect of
any part of the Collateral, any proceeds thereof or any Third Priority Lien.

                    SECTION 6.03 Reorganization Securities. If, in any
Insolvency or Liquidation Proceeding, debt obligations of the reorganized debtor
secured by Liens upon any property of the reorganized debtor are distributed,
pursuant to a plan of reorganization or similar dispositive restructuring plan,
on account of the First Lien Obligations, the Second Lien Obligations and the
Third Lien Obligations, then, to the extent the debt obligations distributed on
account of the First Lien Obligations, the Second Lien Obligations and the Third
Lien Obligations are secured by Liens upon the same assets or property, the
provisions of this Agreement will survive the distribution of such debt
obligations pursuant to such plan and will apply with like effect to the Liens
securing such debt obligations.

29

--------------------------------------------------------------------------------




                    SECTION 6.04 Post-Petition Interest. (a) The First Lien
Collateral Agent, for itself and on behalf of the other First Lien Secured
Parties, agrees that no First Lien Secured Party shall oppose or seek to
challenge any claim by (i) the Second Lien Collateral Agent or any other Second
Lien Secured Party for allowance in any Insolvency or Liquidation Proceeding of
Second Lien Obligations consisting of post-petition interest, fees or expenses
to the extent of the value of the Second Priority Liens (it being understood and
agreed that such value shall be determined taking into account the First
Priority Liens, but without regard to the existence of the Third Priority Liens,
on the Collateral) or (ii) the Third Lien Collateral Agent or any other Third
Lien Secured Party for allowance in any Insolvency or Liquidation Proceeding of
Third Lien Obligations consisting of post-petition interest, fees or expenses to
the extent of the value of the Third Priority Liens (it being understood and
agreed that such value shall be determined by taking into account the First
Priority Liens and Second Priority Liens on the Collateral) unless such claim is
for cash payments of interest during the pendency of any Insolvency or
Liquidation Proceeding.

                    (b)          The Second Lien Collateral Agent, for itself
and on behalf of the other Second Lien Secured Parties, agrees that no Second
Lien Secured Party shall oppose or seek to challenge any claim by (i) the First
Lien Collateral Agent or any other First Lien Secured Party for allowance in any
Insolvency or Liquidation Proceeding of First Lien Obligations consisting of
post-petition interest, fees or expenses to the extent of the value of the First
Priority Liens (it being understood and agreed that such value shall be
determined without regard to the existence of the Second Priority Liens or Third
Priority Liens on the Collateral) or (ii) the Third Lien Collateral Agent or any
other Third Lien Secured Party for allowance in any Insolvency or Liquidation
Proceeding of Third Lien Obligations consisting of post-petition interest, fees
or expenses to the extent of the value of the Third Priority Liens (it being
understood and agreed that such value shall be determined by taking into account
the First Priority Liens and Second Priority Liens on the Collateral) unless
such claim is for cash payments of interest during the pendency of any
Insolvency or Liquidation Proceeding.

                    (c)          The Third Lien Collateral Agent, for itself and
on behalf of the other Third Lien Secured Parties, agrees that no Third Lien
Secured Party shall oppose or seek to challenge any claim by (i) the First Lien
Collateral Agent or any other First Lien Secured Party for allowance in any
Insolvency or Liquidation Proceeding of First Lien Obligations consisting of
post-petition interest, fees or expenses to the extent of the value of the First
Priority Liens (it being understood and agreed that such value shall be
determined without regard to the existence of the Second Priority Liens or Third
Priority Liens on the Collateral) or (ii) the Second Lien Collateral Agent or
any other Second Lien Secured Party for allowance in any Insolvency or
Liquidation Proceeding of Second Lien Obligations consisting of post-petition
interest, fees or expenses to the extent of the value of the Second Priority
Liens (it being understood and agreed that such value shall be determined taking
into account the First Priority Liens, but without regard to the existence of
the Third Priority Liens, on the Collateral)

                    SECTION 6.05 Certain Waivers by the Second Lien Secured
Parties and the Third Lien Secured Parties.

                    (a)          The Second Lien Collateral Agent, for itself
and on behalf of the other Second Lien Secured Parties, waives any claim any
Second Lien Secured Party may hereafter

30

--------------------------------------------------------------------------------




have against any First Lien Secured Party arising out of (a) the election by any
First Lien Secured Party of the application of Section 1111(b)(2) of the
Bankruptcy Code, or any comparable provision of any other Bankruptcy Law, or (b)
subject to Section 6.01, any cash collateral or financing arrangement, or any
grant of a security interest in the Collateral, in any Insolvency or Liquidation
Proceeding.

                    (b)          The Third Lien Collateral Agent, for itself and
on behalf of the other Third Lien Secured Parties, waives any claim any Third
Lien Secured Party may hereafter have against any First Lien Secured Party or
any Second Lien Secured Party arising out of (a) the election by any First Lien
Secured Party or Second Lien Secured Party, as applicable, of the application of
Section 1111(b)(2) of the Bankruptcy Code, or any comparable provision of any
other Bankruptcy Law, or (b) subject to Section 6.01, any cash collateral or
financing arrangement, or any grant of a security interest in the Collateral, in
any Insolvency or Liquidation Proceeding

                    SECTION 6.06 Certain Voting Matters. Each of the First Lien
Collateral Agent on behalf of the First Lien Secured Parties, the Second Lien
Collateral Agent on behalf of the Second Lien Secured Parties, and the Third
Lien Collateral Agent on behalf of the Third Lien Secured Parties, agrees that,
without the consent of the others, it will not seek to vote with any of the
others as a single class in connection with any plan of reorganization in any
Insolvency or Liquidation Proceeding.

ARTICLE VII
Other Agreements

                    SECTION 7.01 Matters Relating to Note Documents. (a) The
First Lien Note Documents may be amended, amended and restated, supplemented or
otherwise modified in accordance with their terms without the consent of any
Second Lien Secured Party or any Third Lien Secured Party; provided, however,
that, without the consent of the Second Lien Required Holders and Third Lien
Required Holders, no such amendment, supplement or modification shall (i)
contravene any provision of this Agreement, (ii) result in any increase in the
aggregate principal amount of Indebtedness outstanding under the First Lien Note
Documents, (iii) increase the interest rate under the First Lien Note Documents
(excluding increases resulting from the accrual of interest at the default rate
applicable under the First Lien Purchase Agreement) or (iv) extend the scheduled
maturity date of the Indebtedness under the First Lien Purchase Agreement.
Without prejudice to any rights of the Second Lien Note Holders under the Second
Lien Purchase Agreement or the rights of the Third Lien Note Holders under the
Third Lien Purchase Agreement, Indebtedness under the First Lien Note Documents
may be Refinanced if (A) the terms and conditions of such Refinancing
Indebtedness are no less favorable in the aggregate to Parent, Company and the
other note parties thereunder and to the Second Lien Secured Parties than the
terms and conditions of the Indebtedness then outstanding under the First Lien
Purchase Agreement, (B) the final maturity and the average life to maturity of
such Refinancing Indebtedness is at least equal to that of the Indebtedness then
outstanding under the First Lien Purchase Agreement and is no greater than that
of the Indebtedness then outstanding under the Second Lien Purchase Agreement
and (C) the holders of such Refinancing Indebtedness, or a duly authorized agent
on their behalf, agree in writing to be bound by the terms of this Agreement.
For the avoidance of doubt, if conditions (A), (B)

31

--------------------------------------------------------------------------------




and (C) above are not met, the Indebtedness under the First Lien Note Documents
may not be Refinanced without the consent of the Second Lien Required Holders.

                    (b)          Prior to the Discharge of First Lien
Obligations, without the prior written consent of the First Lien Required
Holders, no Second Lien Note Document may be amended, supplemented or otherwise
modified, or entered into, to the extent such amendment, supplement or
modification, or the terms of such new Second Lien Note Document, would (i)
contravene the provisions of this Agreement, (ii) increase the interest rate
under the Second Lien Note Documents (excluding increases resulting from the
accrual of interest at the default rate), (iii) change to earlier dates any
scheduled dates for payment of principal or of interest on Indebtedness under
the Second Lien Note Documents, (iv) change the redemption, prepayment or
defeasance provisions set forth in the Second Lien Note Documents in a manner
adverse to the First Lien Secured Parties, (v) add to the Second Lien Collateral
other than as specifically provided by this Agreement or (vi) otherwise
materially increase the obligations of Parent, Company or the other Guarantors
thereunder or confer additional rights on the Second Lien Secured Parties in a
manner adverse to the First Lien Secured Parties. Without the prior written
consent of the Third Lien Required Holders, no Second Lien Note Document may be
amended, supplemented or otherwise modified, or entered into, to the extent such
amendment, supplement or modification, or the terms of such new Second Lien Note
Document, would increase the aggregate principal amount of Indebtedness
outstanding under the Second Lien Note Documents to an amount greater than the
sum of $126,315,788.40; provided that, prior to the Discharge of First Lien
Obligations, no amendment to the Second Lien Note Documents may increase the
aggregate principal amount of Indebtedness outstanding under the Second Lien
Note Documents. Without prejudice to any rights of the First Lien Note Holders
under the First Lien Purchase Agreement or the rights of the Third Lien Note
Holders under the Third Lien Purchase Agreement, Indebtedness under the Second
Lien Note Documents may be Refinanced if (A) the terms and conditions of such
Refinancing Indebtedness are no less favorable in the aggregate to Parent,
Company and the other note parties thereunder and to the First Lien Secured
Parties than the terms and conditions of the Indebtedness then outstanding under
the Second Lien Purchase Agreement, (B) the final maturity and the average life
to maturity of such Refinancing Indebtedness is at least equal to that of the
Indebtedness then outstanding under the Second Lien Purchase Agreement and (C)
the holders of such Refinancing Indebtedness, or a duly authorized agent on
their behalf, agree in writing to be bound by the terms of this Agreement. For
the avoidance of doubt, if conditions (A), (B) and (C) above are not met, the
Indebtedness under the Second Lien Note Documents may not be Refinanced without
the consent of the First Lien Required Holders.

                    (c)          Without the prior written consent of the First
Lien Required Holders and the Second Lien Required Holders, no Third Lien Note
Document may be amended, supplemented or otherwise modified, or entered into, to
the extent such amendment, supplement or modification, or the terms of such new
Third Lien Note Document, would (i) contravene the provisions of this Agreement,
(ii) increase the interest rate under the Third Lien Note Documents (excluding
increases resulting from the accrual of interest at the default rate), (iii)
require any cash interest payments or change to earlier dates any scheduled
dates for payment of principal or of interest on Indebtedness under the Third
Lien Note Documents, (iv) change any default or event of default provisions set
forth in the Third Lien Note Documents in a manner adverse to the First Lien
Secured Parties or the Second Lien Secured Parties, (v) change the redemption,

32

--------------------------------------------------------------------------------




prepayment or defeasance provisions set forth in the Third Lien Note Documents
in a manner adverse to the First Lien Secured Parties or the Second Lien Secured
Parties, (vi) add to the Third Lien Collateral other than as specifically
provided by this Agreement or (vii) otherwise materially increase the
obligations of Parent, Company or the other note parties thereunder or confer
additional rights on the Third Lien Secured Parties in a manner adverse to the
First Lien Secured Parties or the Second Lien Secured Parties. Without prejudice
to any rights of the First Lien Note Holders under the First Lien Purchase
Agreement and the Second Lien Note Holders under the Second Lien Purchase
Agreement, Indebtedness under the Third Lien Note Documents may be Refinanced if
(A) the terms and conditions of such Refinancing Indebtedness are no less
favorable in the aggregate to Parent, Company and the other note parties
thereunder and to the First Lien Secured Parties and the Second Lien Secured
Parties than the terms and conditions of the Indebtedness then outstanding under
the Third Lien Purchase Agreement, (B) the final maturity and the average life
to maturity of such Refinancing Indebtedness is at least equal to that of the
Indebtedness then outstanding under the Third Lien Purchase Agreement and (C)
the holders of such Refinancing Indebtedness, or a duly authorized agent on
their behalf, agree in writing to be bound by the terms of this Agreement. For
the avoidance of doubt, if conditions (A), (B) and (C) above are not met, the
Indebtedness under the Third Lien Note Documents may not be Refinanced without
the consent of the First Lien Required Holders and the Second Lien Required
Holders.

                    (d)          Parent, Company, Subsidiaries and the Second
Lien Collateral Agent agree that the Second Lien Purchase Agreement and each
Second Lien Collateral Document shall contain the applicable provisions set
forth on Annex I hereto, or similar provisions approved by the First Lien
Collateral Agent. Parent, Company, Subsidiaries and the Second Lien Collateral
Agent further agree that each Second Lien Mortgage covering any Collateral shall
contain such other language as the First Lien Collateral Agent may reasonably
request to reflect the subordination of such Second Lien Mortgage to the First
Lien Collateral Document covering such Collateral pursuant to this Agreement.

                    (e)          Parent, Company, Subsidiaries and the Third
Lien Collateral Agent agree that the Third Lien Purchase Agreement and each
Third Lien Collateral Document shall contain the applicable provisions set forth
on Annex I hereto, or similar provisions approved by the First Lien Collateral
Agent and Second Lien Collateral Agent. Parent, Company, Subsidiaries and the
Third Lien Collateral Agent further agree that each Third Lien Mortgage covering
any Collateral shall contain such other language as the First Lien Collateral
Agent and Second Lien Collateral Agent may reasonably request to reflect the
subordination of such Third Lien Mortgage to the First Lien Collateral Document
and Second Lien Collateral Document covering such Collateral pursuant to this
Agreement.

                    (f)          In the event that the First Lien Collateral
Agent or the other First Lien Secured Parties and the relevant Grantor enter
into any amendment, amendment and restatement, supplement, modification, waiver
or consent in respect of any of the First Lien Collateral Documents (other than
this Agreement), then such amendment, amendment and restatement, supplement,
modification, waiver or consent shall apply automatically to any comparable
provisions of the applicable Comparable Second Lien Collateral Document and
Comparable Third Lien Collateral Document, in each case, without the consent of
any Second Lien Secured Party or Third Lien Secured Party and without any action
by the Second Lien Collateral Agent,

33

--------------------------------------------------------------------------------




the Third Lien Collateral Agent, Parent, Company or any other Grantor; provided,
that (i) no such amendment, modification, waiver or consent shall (A) remove
assets subject to the Second Priority Liens or Third Priority Liens or release
any such Liens, except to the extent that such release is permitted or required
by Section 3.04 and provided that there is a concurrent release of the
corresponding First Priority Liens, (B) amend, modify or otherwise affect the
rights or duties of either of the Second Lien Collateral Agent or the Third Lien
Collateral Agent without its prior written consent or (C) permit Liens on the
Collateral (other than DIP Financing Liens) which are not permitted under the
terms of the Second Lien Note Documents or Third Lien Note Documents and (ii)
notice of such amendment, amendment and restatement, supplement, modification,
waiver or consent shall have been given to each of the Second Lien Collateral
Agent and the Third Lien Collateral Agent no later than the tenth Business Day
following the effective date of such amendment, amendment and restatement,
supplement, modification, waiver or consent.

                    (g)          In the event that the Second Lien Collateral
Agent or the other Second Lien Secured Parties and the relevant Grantor enter
into any amendment, amendment and restatement, supplement, modification, waiver
or consent in respect of any of the Third Lien Collateral Documents (other than
this Agreement), then such amendment, amendment and restatement, supplement,
modification, waiver or consent shall apply automatically to any comparable
provisions of the applicable Comparable Third Lien Collateral Document, in each
case, without the consent of any Third Lien Secured Party and without any action
by the Third Lien Collateral Agent, Parent, Company or any other Grantor;
provided, that (i) no such amendment, amendment and restatement, supplement,
modification, waiver or consent shall (A) remove assets subject to the Third
Priority Liens or release any such Liens, except to the extent that such release
is permitted or required by Section 3.04 and provided that there is a concurrent
release of the corresponding Second Priority Liens, (B) amend, modify or
otherwise affect the rights or duties of either of the Third Lien Collateral
Agent without its prior written consent or (C) permit Liens on the Collateral
(other than DIP Financing Liens) which are not permitted under the terms of the
Third Lien Note Documents and (ii) notice of such amendment, amendment and
restatement, supplement, modification waiver or consent shall have been given to
the Third Lien Collateral Agent no later than the tenth Business Day following
the effective date of such amendment, amendment and restatement, supplement,
modification, waiver or consent.

                    SECTION 7.02 Effect of Refinancing of Indebtedness under
First Lien Note Documents and Second Lien Note Documents.

                    (a)          In the event that, substantially
contemporaneously with the Discharge of First Lien Obligations, Company
Refinances Indebtedness outstanding under the First Lien Note Documents and
provided that (i) such Refinancing is permitted hereby and (ii) Company gives to
the Second Lien Collateral Agent and the Third Lien Collateral Agent, at least
five days prior to such Refinancing, written notice (the First Lien Refinancing
Notice) electing the application of the provisions of this Section 7.02 to such
Refinancing Indebtedness, then (A) such Discharge of First Lien Obligations
shall automatically be deemed not to have occurred for all purposes of this
Agreement, (B) such Refinancing Indebtedness and all other obligations under the
note or loan documents evidencing such Indebtedness (the New First Lien
Obligations) shall automatically be treated as First Lien Obligations for all
purposes of this Agreement, including

34

--------------------------------------------------------------------------------




for purposes of the Lien priorities and rights in respect of Collateral set
forth herein, (C) the purchase agreement and the other note documents evidencing
such Refinancing Indebtedness (the New First Lien Note Documents) shall
automatically be treated as the First Lien Purchase Agreement and the First Lien
Note Documents and, in the case of New First Lien Note Documents that are
security documents, as the First Lien Collateral Documents for all purposes of
this Agreement and (D) the collateral agent under the New First Lien Note
Documents (the New First Lien Collateral Agent) shall be deemed to be the First
Lien Collateral Agent for all purposes of this Agreement. Upon receipt of a
First Lien Refinancing Notice, which notice shall include the identity of the
New First Lien Collateral Agent, the First Lien Collateral Agent shall promptly
enter into such documents and agreements (including amendments or supplements to
this Agreement) as Company or such New First Lien Collateral Agent may
reasonably request in order to provide to the New First Lien Collateral Agent
the rights and powers contemplated hereby, in each case consistent in all
material respects with the terms of this Agreement. Company shall cause the
agreement, document or instrument pursuant to which the New First Lien
Collateral Agent is appointed to provide that the New First Lien Collateral
Agent agrees to be bound by the terms of this Agreement. In furtherance of
Section 2.03, if the New First Lien Obligations are secured by assets of the
Grantors that do not also secure the Second Lien Obligations and the Third Lien
Obligations, the applicable Grantors shall promptly grant a Second Priority Lien
and a Third Priority Lien on such assets to secure the Second Priority
Obligations and the Third Lien Obligations, respectively.

                    (b)          In the event that, substantially
contemporaneously with the Discharge of Second Lien Obligations, Company
Refinances Indebtedness outstanding under the Second Lien Note Documents and
provided that (i) such Refinancing is permitted hereby and (ii) Company gives to
the Third Lien Collateral Agent, at least five days prior to such Refinancing,
written notice (the Second Lien Refinancing Notice) electing the application of
the provisions of this Section 7.02 to such Refinancing Indebtedness, then (A)
such Discharge of Second Lien Obligations shall automatically be deemed not to
have occurred for all purposes of this Agreement, (B) such Refinancing
Indebtedness and all other obligations under the note or loan documents
evidencing such Indebtedness (the New Second Lien Obligations) shall
automatically be treated as Second Lien Obligations for all purposes of this
Agreement, including for purposes of the Lien priorities and rights in respect
of Collateral set forth herein, (C) the purchase agreement and the other note
documents evidencing such Refinancing Indebtedness (the New Second Lien Note
Documents) shall automatically be treated as the Second Lien Purchase Agreement
and the Second Lien Note Documents and, in the case of New Second Lien Note
Documents that are security documents, as the Second Lien Collateral Documents
for all purposes of this Agreement and (D) the collateral agent under the New
Second Lien Note Documents (the New Second Lien Collateral Agent) shall be
deemed to be the Second Lien Collateral Agent for all purposes of this
Agreement. Upon receipt of a Second Lien Refinancing Notice, which notice shall
include the identity of the New Second Lien Collateral Agent, the Second Lien
Collateral Agent shall promptly enter into such documents and agreements
(including amendments or supplements to this Agreement) as Company or such New
Second Lien Collateral Agent may reasonably request in order to provide to the
New Second Lien Collateral Agent the rights and powers contemplated hereby, in
each case consistent in all material respects with the terms of this Agreement.
Company shall cause the agreement, document or instrument pursuant to which the
New

35

--------------------------------------------------------------------------------




Second Lien Collateral Agent is appointed to provide that the New Second Lien
Collateral Agent agrees to be bound by the terms of this Agreement. In
furtherance of Section 2.03, if the New Second Lien Obligations are secured by
assets of the Grantors that do not also secure the Third Lien Obligations, the
applicable Grantors shall promptly grant a Third Priority Lien on such assets to
secure the Third Lien Obligations, respectively.

                    (c)          Prior to the Discharge of First Lien
Obligations and Second Lien Obligations, in the event that, substantially
contemporaneously with the Discharge of Third Lien Obligations, Company
Refinances Indebtedness outstanding under the Third Lien Note Documents and
provided that (i) such Refinancing is permitted hereby and (ii) Company gives to
the other Collateral Agents, at least five days prior to such Refinancing,
written notice (the Third Lien Refinancing Notice) electing the application of
the provisions of this Section 7.02 to such Refinancing Indebtedness, then (A)
such Discharge of Third Lien Obligations shall automatically be deemed not to
have occurred for all purposes of this Agreement, (B) such Refinancing
Indebtedness and all other obligations under the note or loan documents
evidencing such Indebtedness (the New Third Lien Obligations) shall
automatically be treated as Third Lien Obligations for all purposes of this
Agreement, including for purposes of the Lien priorities and rights in respect
of Collateral set forth herein, (C) the purchase agreement and the other note
documents evidencing such Refinancing Indebtedness (the New Third Lien Note
Documents) shall automatically be treated as the Third Lien Purchase Agreement
and the Third Lien Note Documents and, in the case of New Third Lien Note
Documents that are security documents, as the Third Lien Collateral Documents
for all purposes of this Agreement and (D) the collateral agent under the New
Third Lien Note Documents (the New Third Lien Collateral Agent) shall be deemed
to be the Third Lien Collateral Agent for all purposes of this Agreement. Upon
receipt of a Third Lien Refinancing Notice, which notice shall include the
identity of the New Third Lien Collateral Agent, the Third Lien Collateral Agent
shall promptly enter into such documents and agreements (including amendments or
supplements to this Agreement) as Company or such New Third Lien Collateral
Agent may reasonably request in order to provide to the New Third Lien
Collateral Agent the rights and powers contemplated hereby, in each case
consistent in all material respects with the terms of this Agreement. Company
shall cause the agreement, document or instrument pursuant to which the New
Third Lien Collateral Agent is appointed to provide that the New Third Lien
Collateral Agent agrees to be bound by the terms of this Agreement. In
furtherance of Section 2.03, prior to the Discharge of First Lien Obligations,
if the New Third Lien Obligations are secured by assets of the Grantors that do
not also secure the First Lien Obligations, the applicable Grantors shall
promptly grant a First Priority Lien on such assets to secure the First Lien
Obligations. In furtherance of Section 2.03, prior to the Discharge of Second
Lien Obligations, if the New Third Lien Obligations are secured by assets of the
Grantors that do not also secure the Second Lien Obligations, the applicable
Grantors shall promptly grant a Second Priority Lien on such assets to secure
the Second Lien Obligations.

                    SECTION 7.03 No Waiver by First Lien Secured Parties.

                    (a)          Other than with respect to the Second Lien
Permitted Actions and Third Lien Permitted Actions, nothing contained herein
shall prohibit or in any way limit the First Lien

36

--------------------------------------------------------------------------------




Collateral Agent or any other First Lien Secured Party from opposing,
challenging or objecting to, in any Insolvency or Liquidation Proceeding or
otherwise, any action taken, or any claim made, by the Second Lien Collateral
Agent or any other Second Lien Secured Party, or the Third Lien Collateral Agent
or any other Third Lien Secured Party, including any request by the Second Lien
Collateral Agent or any other Second Lien Secured Party, or the Third Lien
Collateral Agent or any other Third Lien Secured Party for adequate protection
or any exercise by the Second Lien Collateral Agent or any other Second Lien
Secured Party, or the Third Lien Collateral Agent or any other Third Lien
Secured Party of any of its rights and remedies under the Second Lien Note
Documents or the Third Lien Note Documents, as applicable, or otherwise.

                    (b)          Other than with respect to the Third Lien
Permitted Actions, nothing contained herein shall prohibit or in any way limit
the Second Lien Collateral Agent or any other Second Lien Secured Party from,
after the Discharge of First Lien Obligations has occurred, opposing,
challenging or objecting to, in any Insolvency or Liquidation Proceeding or
otherwise, any action taken, or any claim made, by the Third Lien Collateral
Agent or any other Third Lien Secured Party, including any request by the Third
Lien Collateral Agent or any other Third Lien Secured Party for adequate
protection or any exercise by the Third Lien Collateral Agent or any other Third
Lien Secured Party of any of its rights and remedies under the Third Lien Note
Documents or otherwise; provided, however, that the Third Lien Collateral Agent
and any other Third Lien Secured Party shall not be entitled to request any cash
payments of interest during the pendency of any Insolvency or Liquidation
Proceeding without the consent of the First Lien Collateral Agent and the Second
Lien Collateral Agent.

                    SECTION 7.04 Reinstatement. If, in any Insolvency or
Liquidation Proceeding or otherwise, all or part of any payment with respect to
the First Lien Obligations or the Second Lien Obligations previously made shall
be rescinded for any reason whatsoever, then the First Lien Obligations or the
Second Lien Obligations, as applicable, shall be reinstated to the extent of the
amount so rescinded and, if theretofore terminated, this Agreement shall be
reinstated in full force and effect and such prior termination shall not
diminish, release, discharge, impair or otherwise affect the Lien priorities and
the relative rights and obligations of the First Lien Secured Parties, the
Second Lien Secured Parties and the Third Lien Secured Parties provided for
herein.

                    SECTION 7.05 Further Assurances. Each of the First Lien
Collateral Agent, for itself and on behalf of the other First Lien Secured
Parties, the Second Lien Collateral Agent, for itself and on behalf of the other
Second Lien Secured Parties, and the Third Lien Collateral Agent, for itself and
on behalf of the other Third Lien Secured Parties, and each Grantor party
hereto, for itself and on behalf of its subsidiaries, agrees that it will
execute, or will cause to be executed, any and all further documents, agreements
and instruments, and take all such further actions, as may be required under any
applicable law, or which the First Lien Collateral Agent, the Second Lien
Collateral Agent or the Third Lien Collateral Agent may reasonably request, to
effectuate the terms of this Agreement, including the relative Lien priorities
provided for herein. In the event that any person becomes a Guarantor after the
date hereof, the Grantors party hereto shall cause such Guarantor to become a
party hereto and execute and deliver to Collateral Agents a counterpart of this
Agreement.

37

--------------------------------------------------------------------------------




ARTICLE VIII
Representations and Warranties

                    SECTION 8.01 Representations and Warranties of Each Party.
Each Collateral Agent represents and warrants to the other parties hereto as
follows:

                    (a)          Such party is duly organized, validly existing
and in good standing under the laws of the jurisdiction of its organization and
has all requisite power and authority to execute and deliver this Agreement and
perform its obligations hereunder.

                    (b)          This Agreement has been duly executed and
delivered by such party and constitutes a legal, valid and binding obligation of
such party, enforceable in accordance with its terms except as may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws relating to
or limiting creditors rights generally or by equitable principles relating to
enforceability.

                    (c)          The execution, delivery and performance by such
party of this Agreement (i) do not require any consent or approval of,
registration or filing with or any other action by any governmental authority
and (ii) will not violate any provision of law, statute, rule or regulation, or
of the certificate or articles of incorporation or other constitutive documents
or by-laws of such party or any order of any governmental authority or any
provision of any indenture, agreement or other instrument binding upon such
party.

ARTICLE IX
No Reliance; No Liability; Obligations Absolute

                    SECTION 9.01 No Reliance; Information. Each Collateral
Agent, for itself and on behalf of the respective other Secured Parties,
acknowledges that (a) the respective Secured Parties have, independently and
without reliance upon, (i) in the case of the First Lien Secured Parties, any
Second Lien Secured Party or Third Lien Secured Party, (ii) in the case of the
Second Lien Secured Parties, any First Lien Secured Party or Third Lien Secured
Party, and (iii) in the case of the Third Lien Secured Parties, any First Lien
Secured Party or Second Lien Secured Party, and based on such documents and
information as they have deemed appropriate, made their own credit analysis and
decision to enter into the Note Documents to which they are party and (b) the
respective Secured Parties will, independently and without reliance upon, (i) in
the case of the First Lien Secured Parties, any Second Lien Secured Party or
Third Lien Secured Party, (ii) in the case of the Second Lien Secured Parties,
any First Lien Secured Party or Third Lien Secured Party, and (iii) in the case
of the Third Lien Secured Parties, any First Lien Secured Party or Second Lien
Secured Party, and based on such documents and information as they shall from
time to time deem appropriate, continue to make their own credit decision in
taking or not taking any action under this Agreement or any other Note Document
to which they are party. Each of the First Lien Secured Parties, the Second Lien
Secured Parties and the Third Lien Secured Parties shall have no duty to
disclose to any other Secured Party, any information relating to the Parent,
Company or any of the Subsidiaries, or any other circumstance bearing upon the
risk of nonpayment of any of the Obligations, that is known or becomes known to
any of them or any of their Affiliates. In the event any First Lien Secured
Party, any Second Lien Secured Party or any Third Lien Secured Party, in its
sole discretion, undertakes at any time or

38

--------------------------------------------------------------------------------




from time to time to provide any such information to any other Secured Party, it
shall be under no obligation (i) to make, and shall not make or be deemed to
have made, any express or implied representation or warranty, including with
respect to the accuracy, completeness, truthfulness or validity of the
information so provided, (ii) to provide any additional information or to
provide any such information on any subsequent occasion or (iii) to undertake
any investigation.

                    SECTION 9.02 No Warranties or Liability. (a) Each of the
First Lien Collateral Agent, for itself and on behalf of the other First Lien
Secured Parties, and the Second Lien Collateral Agent, for itself and on behalf
of the other Second Lien Secured Parties, acknowledges and agrees that, except
for the representations and warranties set forth in Article VIII, neither the
Third Lien Collateral Agent nor any other Third Lien Secured Party has made any
express or implied representation or warranty, including with respect to the
execution, validity, legality, completeness, collectibility or enforceability of
any of the Third Lien Note Documents, the ownership of any Collateral or the
perfection or priority of any Liens thereon. Each of the Second Lien Collateral
Agent, for itself and on behalf of the other Second Lien Secured Parties, and
the Third Lien Collateral Agent, for itself and on behalf of the other Third
Lien Secured Parties, acknowledges and agrees that, except for the
representations and warranties set forth in Article VIII, neither the First Lien
Collateral Agent nor any other First Lien Secured Party has made any express or
implied representation or warranty, including with respect to the execution,
validity, legality, completeness, collectibility or enforceability of any of the
First Lien Note Documents, the ownership of any Collateral or the perfection or
priority of any Liens thereon. Each of the First Lien Collateral Agent, for
itself and on behalf of the other First Lien Secured Parties, and the Third Lien
Collateral Agent, for itself and on behalf of the other Third Lien Secured
Parties, acknowledges and agrees that, except for the representations and
warranties set forth in Article VIII, neither the Second Lien Collateral Agent
nor any other Second Lien Secured Party has made any express or implied
representation or warranty, including with respect to the execution, validity,
legality, completeness, collectibility or enforceability of any of the Second
Lien Note Documents, the ownership of any Collateral or the perfection or
priority of any Liens thereon.

                    (b)          Each of the Second Lien Collateral Agent and
the other Second Lien Secured Parties, and the Third Lien Collateral Agent and
the other Third Lien Secured Parties shall have no express or implied duty to
the First Lien Collateral Agent or any other First Lien Secured Party, and each
of the First Lien Collateral Agent and the other First Lien Secured Parties, and
the Third Lien Collateral Agent and the other Third Lien Secured Parties shall
have no express or implied duty to the Second Lien Collateral Agent or any other
Second Lien Secured Party, and each of the First Lien Collateral Agent and the
other First Lien Secured Parties, and the Second Lien Collateral Agent and the
other Second Lien Secured Parties shall have no express or implied duty to the
Third Lien Collateral Agent or any other Third Lien Secured Party, to act or
refrain from acting in a manner which allows, or results in, the occurrence or
continuance of a default or an event of default under any First Lien Note
Document, any Second Lien Note Document and any Third Lien Note Document (other
than, in each case, this Agreement), regardless of any knowledge thereof which
they may have or be charged with.

                    (c)          The Second Lien Collateral Agent, for itself
and on behalf of the other Second Lien Secured Parties, agrees that no First
Lien Secured Party shall have any liability to

39

--------------------------------------------------------------------------------




the Second Lien Collateral Agent or any other Second Lien Secured Party, and
hereby waives any claim against any First Lien Secured Party, arising out of any
and all actions which the First Lien Collateral Agent or the other First Lien
Secured Parties may take or permit or omit to take with respect to (i) the First
Lien Note Documents (other than this Agreement), (ii) the collection of the
First Lien Obligations or (iii) the maintenance of, the preservation of, the
foreclosure upon or the Disposition of any Collateral. The Third Lien Collateral
Agent, for itself and on behalf of the other Third Lien Secured Parties, agrees
that no First Lien Secured Party or Second Lien Secured Party shall have any
liability to the Third Lien Collateral Agent or any other Third Lien Secured
Party, and hereby waives any claim against any First Lien Secured Party or
Second Lien Secured Party, arising out of any and all actions which the First
Lien Collateral Agent or the other First Lien Secured Parties, or the Second
Lien Collateral agent or the Second Lien Secured Parties may take or permit or
omit to take with respect to (i) the First Lien Note Documents or the Second
Lien Note Documents (other than this Agreement), as applicable, (ii) the
collection of the First Lien Obligations or the Second Lien Obligations, as
applicable, or (iii) the maintenance of, the preservation of, the foreclosure
upon or the Disposition of any Collateral.

                    SECTION 9.03 Obligations Absolute. The Lien priorities
provided for herein and the respective rights, interests, agreements and
obligations hereunder of the First Lien Collateral Agent and the other First
Lien Secured Parties, the Second Lien Collateral Agent and the other Second Lien
Secured Parties, and the Third Lien Collateral Agent and the other Third Lien
Secured Parties shall remain in full force and effect irrespective of:

                    (a)          any lack of validity or enforceability of any
Note Document;

                    (b)          any change in the time, place or manner of
payment of, or in any other term of (including, subject to the limitations set
forth in Section 7.01, the Refinancing of), all or any portion of the First Lien
Obligations, the Second Lien Obligations and the Third Lien Obligations, it
being specifically acknowledged that a portion of the First Lien Obligations
consists or may consist of Indebtedness that is revolving in nature, and the
amount thereof that may be outstanding at any time or from time to time may be
increased or reduced and subsequently reborrowed;

                    (c)          any change in the time, place or manner of
payment of, or, subject to the limitations set forth in Section 7.01(a), in any
other term of, all or any portion of the First Lien Obligations, Second Lien
Obligations or Third Lien Obligations;

                    (d)          any amendment, waiver or other modification,
whether by course of conduct or otherwise, of any Note Document;

                    (e)          the securing of any First Lien Obligations,
Second Lien Obligations or Third Lien Obligations with any additional collateral
or Guarantees, or any exchange, release, voiding, avoidance or non-perfection of
any security interest in any Collateral or any other collateral or any release
of any Guarantee securing any First Lien Obligations Second Lien Obligations or
Third Lien Obligations; or

                    (f)          any other circumstances that otherwise might
constitute a defense available to, or a discharge of, Parent, Company or any
Guarantor in respect of the First Lien

40

--------------------------------------------------------------------------------




Obligations, the Second Lien Obligations or this Agreement, or any of the Second
Lien Secured Parties or Third Lien Secured Parties in respect of this Agreement.

ARTICLE X
Miscellaneous

                    SECTION 10.01 Notices. Notices and other communications
provided for herein shall be in writing and shall be delivered by hand or by
nationally recognized overnight courier service, mailed by certified or
registered mail or sent by fax, as follows:

                    (a)          if to Parent, Company or any Guarantor, to it
at 12670 High Bluffs Drive, San Diego, CA 92130, Attention: Frank Cassou Esq.
(Fax No.: (858) 480-3112), with a copy to Weil Gotshal & Manges LLP, 767 Fifth
Avenue, New York, NY 10153-0119, Attention: Marita Makinen, Esq.;

                    (b)          if to the First Lien Collateral Agent, Second
Lien Collateral Agent or Third Lien Collateral Agent, to The Bank of New York
Mellon at 600 East Las Colinas Blvd., Suite 1300, Irving, Texas, 75039,
Attention: Bob Hingston/Risk Management, with a copy to McGuire, Craddock &
Strother, P.C., 500 North Akard, Suite 3550, Dallas, Texas 75210, Attention:
Jonathan Thalheimer, Esq.

                    All notices and other communications given to any party
hereto in accordance with the provisions of this Agreement shall be deemed to
have been given on the date of receipt if delivered by hand or by nationally
recognized overnight courier service or sent by fax or on the date five Business
Days after dispatch by certified or registered mail if mailed, in each case
delivered, sent or mailed (properly addressed) to such party as provided in this
Section 10.01 or in accordance with the latest unrevoked direction from such
party given in accordance with this Section 10.01. As agreed to among Parent,
Company and any Collateral Agent from time to time, notices and other
communications may also be delivered by e-mail to the e-mail address of a
representative of the applicable person provided from time to time by such
person.

                    SECTION 10.02 Conflicts. In the event of any conflict or
inconsistency between the provisions of this Agreement and the provisions of the
other Note Documents, the provisions of this Agreement shall control.

                    SECTION 10.03 Effectiveness; Survival. This Agreement shall
become effective when executed and delivered by the parties hereto. All
covenants, agreements, representations and warranties made by any party in this
Agreement shall be considered to have been relied upon by the other parties
hereto and shall survive the execution and delivery of this Agreement. The terms
of this Agreement shall survive, and shall continue in full force and effect, in
any Insolvency or Liquidation Proceeding. Each of the Second Lien Collateral
Agent, for itself and on behalf of the other Second Lien Secured Parties, and
the Third Lien Collateral Agent, for itself and on behalf of the other Third
Lien Secured Parties, hereby waives, as applicable, any and all rights the
Second Lien Secured Parties and the Third Lien Secured Parties may now or
hereafter have under applicable law to revoke this Agreement or any of the
provisions of this Agreement.

41

--------------------------------------------------------------------------------




                    SECTION 10.04 Severability. In the event any one or more of
the provisions contained in this Agreement should be held invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein shall not in any way be affected or
impaired thereby (it being understood that the invalidity of a particular
provision in a particular jurisdiction shall not in and of itself affect the
validity of such provision in any other jurisdiction). The parties shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

                    SECTION 10.05 Amendments; Waivers. (a) No failure or delay
on the part of any party hereto in exercising any power or right hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right or power, or any abandonment or discontinuance of steps to enforce
such a right or power, preclude any other or further exercise thereof or the
exercise of any other right or power. The rights and remedies of the parties
hereto are cumulative and are not exclusive of any rights or remedies that they
would otherwise have. No waiver of any provision of this Agreement or consent to
any departure by any party therefrom shall in any event be effective unless the
same shall be permitted by paragraph (b) of this Section 10.05, and then such
waiver or consent shall be effective only in the specific instance and for the
purpose for which given.

                    (b)          Neither this Agreement nor any provision hereof
may be waived, amended or modified except pursuant to an agreement or agreements
in writing entered into by the First Lien Collateral Agent, the Second Lien
Collateral Agent and the Third Lien Collateral Agent; provided that no such
agreement shall amend, modify or otherwise affect the rights or obligations of
any Grantor without such persons prior written consent.

                    SECTION 10.06 Subrogation. The Second Lien Collateral Agent,
for itself and on behalf of the other Second Lien Secured Parties, hereby waives
any rights of subrogation it or they may acquire as a result of any payment
hereunder until the Discharge of First Lien Obligations has occurred; provided,
however, that, as between Parent, Company and the other Grantors, on the one
hand, and the Second Lien Secured Parties, on the other hand, any such payment
that is paid over to the First Lien Collateral Agent pursuant to this Agreement
shall be deemed not to reduce any of the Second Lien Obligations unless and
until the Discharge of First Lien Obligations shall have occurred and the First
Lien Collateral Agent delivers any such payment to the Second Lien Collateral
Agent. The Third Lien Collateral Agent, for itself and on behalf of the other
Third Lien Secured Parties, hereby waives any rights of subrogation it or they
may acquire as a result of any payment hereunder until the Discharge of First
Lien Obligations and the Discharge of Second Lien Obligations has occurred;
provided, however, that, as between Parent, Company and the other Grantors, on
the one hand, and the Third Lien Secured Parties, on the other hand, any such
payment that is paid over to the First Lien Collateral Agent or the Second Lien
Collateral Agent pursuant to this Agreement shall be deemed not to reduce any of
the Third Lien Obligations unless and until the Discharge of First Lien
Obligations and Discharge of Second Lien Obligations shall have occurred and the
First Lien Collateral Agent or the Second Lien Collateral Agent delivers any
such payment to the Third Lien Collateral Agent.

42

--------------------------------------------------------------------------------




                    SECTION 10.07 Applicable Law; Jurisdiction; Consent to
Service of Process. (a) THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND
GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

                    (b)          Each party hereto hereby irrevocably and
unconditionally submits, for itself and its property, to the exclusive
jurisdiction of any New York State court or Federal court of the United States
of America sitting in New York City, and any appellate court from any thereof,
in any action or proceeding arising out of or relating to this Agreement, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such Federal court. Each party hereto agrees
that a final judgment in any such action or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law. Nothing in this Agreement shall affect any right that
any party hereto may otherwise have to bring any action or proceeding relating
to this Agreement in the courts of any jurisdiction.

                    (c)          Each party hereto hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection which it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement in
any New York State or Federal court. Each party hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

                    (d)          Each party to this Agreement irrevocably
consents to service of process in the manner provided for notices in Section
10.01. Nothing in this Agreement will affect the right of any party to this
Agreement to serve process in any other manner permitted by law.

                    SECTION 10.08 Waiver of Jury Trial. EACH PARTY HERETO HEREBY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING
OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT. EACH PARTY HERETO (A)
CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 10.08.

                    SECTION 10.09 Parties in Interest; Successors and Assigns.
(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns, as
well as the other First Lien Secured Parties, Second Lien Secured Parties and
Third Lien Secured Parties, all of whom are intended to be bound by, and to be
third party beneficiaries of, this Agreement. No other person shall have or be
entitled to assert rights or benefits hereunder.

43

--------------------------------------------------------------------------------




                    (b)          As a condition to any Person becoming a
successor First Lien Collateral Agent, the First Lien Note Holders shall cause
such successor First Lien Collateral Agent to promptly execute a counterpart to
this Agreement. As a condition to any Person becoming a successor Second Lien
Collateral Agent, the Second Lien Note Holders shall cause such successor Second
Lien Collateral Agent to promptly execute a counterpart to this Agreement. As a
condition to any Person becoming a successor Third Lien Collateral Agent, the
Third Lien Note Holders shall cause such successor Third Lien Collateral Agent
to promptly execute a counterpart to this Agreement.

                    (c)          As a condition to any Person becoming a Second
Lien Note Holder, each Second Lien Note Holder shall cause its respective
successors or assigns that become Second Lien Note Holders subsequent to the
date hereof to promptly execute a counterpart to this Agreement. As a condition
to any Person becoming a Third Lien Note Holder, each Third Lien Note Holder
shall cause its respective successors or assigns that become Third Lien Note
Holders subsequent to the date hereof to promptly execute a counterpart to this
Agreement.

                    SECTION 10.10 Specific Performance. Each Collateral Agent
may demand specific performance of this Agreement and, on behalf of itself and
the respective other Secured Parties, hereby irrevocably waives any defense
based on the adequacy of a remedy at law and any other defense that might be
asserted to bar the remedy of specific performance in any action which may be
brought by the respective Secured Parties.

                    SECTION 10.11 Headings. Article and Section headings used
herein and the Table of Contents hereto are for convenience of reference only,
are not part of this Agreement and are not to affect the construction of, or to
be taken into consideration in interpreting, this Agreement.

                    SECTION 10.12 Counterparts. This Agreement may be executed
in counterparts (and by different parties hereto on different counterparts),
each of which shall constitute an original but all of which when taken together
shall constitute a single contract, and shall become effective as provided in
Section 10.03. Delivery of an executed signature page to this Agreement by
facsimile transmission shall be as effective as delivery of a manually signed
counterpart of this Agreement.

                    SECTION 10.13 Provisions Solely to Define Relative Rights.
The provisions of this Agreement are and are intended solely for the purpose of
defining the relative rights among the First Lien Secured Parties, the Second
Lien Secured Parties, and the Third Lien Secured Parties. None of Parent,
Company, any other Grantor, any Guarantor or any other creditor thereof shall
have any rights or obligations, except as expressly provided in this Agreement,
hereunder. Nothing in this Agreement is intended to or shall impair the
obligations of Parent, Company or any other Grantor or any Guarantor, which are
absolute and unconditional, to pay the First Lien Obligations, the Second Lien
Obligations and the Third Lien Obligations as and when the same shall become due
and payable in accordance with their terms.

                    SECTION 10.14 Control Agent. (a) Parent, Company and each
Guarantor hereby grants to the Control Agent, for the benefit of the First Lien
Secured Parties, the Second Lien Secured Parties and the Third Lien Secured
Parties, a security interest in all of their

44

--------------------------------------------------------------------------------




respective Deposit Accounts and all proceeds thereof now owned or at any time
hereafter acquired by Parent, Company or such Guarantor or in which Parent,
Company or such Guarantor now has or at any time in the future may acquire any
right, title or interest, as collateral security for the prompt and complete
payment and performance when due (whether at the stated maturity, by
acceleration or otherwise) of all First Lien Obligations, Second Lien
Obligations and Third Lien Obligations.

                    (b)          The First Lien Collateral Agent, on behalf of
each of the First Lien Secured Parties, hereby appoints BONY as the agent (the
Control Agent) for the First Lien Collateral Agent for the benefit of each of
the First Lien Secured Parties (and also acknowledges that the Control Agent
will act for the benefit of each of the Second Lien Secured Parties and the
Third Lien Secured Parties) for purposes of obtaining and perfecting any Lien on
any Deposit Accounts of Parent, Company and the Guarantors. The Second Lien
Collateral Agent, on behalf of each of the Second Lien Secured Parties, hereby
appoints BONY as the Control Agent for the Second Lien Collateral Agent for the
benefit of each of the Second Lien Secured Parties (and also acknowledges that
the Control Agent will act as agent for the benefit of each of the First Lien
Secured Parties and the Third Lien Secured Parties) for purposes of obtaining
and perfecting any Lien on any Deposit Accounts of Parent, Company and the
Guarantors. The Third Lien Collateral Agent, on behalf of each of the Third Lien
Secured Parties, hereby appoints BONY as the Control Agent for the Third Lien
Collateral Agent for the benefit of each of the Third Lien Secured Parties (and
also acknowledges that the Control Agent will act as agent for the benefit of
each of the First Lien Secured Parties and the Second Lien Secured Parties) for
purposes of obtaining and perfecting any Lien on any Deposit Accounts of Parent,
Company and the Guarantors. The Control Agent hereby accepts such appointment.

                    (c)          If at any time, BONY ceases to act as First
Lien Collateral Agent in accordance with Section 9.5 of the First Lien Purchase
Agreement, the successor First Lien Collateral Agent appointed thereunder shall
be appointed successor Control Agent hereunder and shall be entitled to all
indemnifications and exculpations contained in any of the First Lien Note
Documents, the Second Lien Note Documents or the Third Lien Note Documents,
provided that, (i) upon the Discharge of First Lien Obligations, the First Lien
Collateral Agent shall provide notice to any depository bank party to a Control
Agreement of its resignation as Control Agent and (x) so long as the Discharge
of Second Lien Obligations has not occurred, shall appoint Second Lien
Collateral Agent as successor Control Agent under each such Control Agreement,
and from and after such Discharge of First Lien Obligations, the Second Lien
Collateral Agent shall be Control Agent hereunder, or (y) after the Discharge of
Second Lien Obligations has occurred, shall appoint Third Lien Collateral Agent
as successor Control Agent under each such Control Agreement, and from and after
such Discharge of First Lien Obligations, the Third Lien Collateral Agent shall
be Control Agent hereunder, and (ii) so long as the Discharge of First Lien
Obligations has occurred, upon the Discharge of Second Lien Obligations, the
Second Lien Collateral Agent shall provide notice to any depository bank party
to a Control Agreement of its resignation as Control Agent and shall appoint
Third Lien Collateral Agent as successor Control Agent under each such Control
Agreement, and from and after such Discharge of Second Lien Obligations, the
Third Lien Collateral Agent shall be Control Agent hereunder. Notwithstanding
the foregoing, (i) any resigning Control Agent shall continue to be Control
Agent under any Control Agreement (but shall have no duties,

45

--------------------------------------------------------------------------------




responsibilities or liabilities and shall be Control Agent solely for purposes
of maintaining perfection of Liens securing the First Lien Obligations, the
Second Lien Obligations and the Third Lien Obligations) until a successor
Control Agent executes a counterpart or equivalent thereof to such Control
Agreement accepting such appointment, and (ii) no Control Agent shall deliver
any notice terminating any Control Agreement until each of the Discharge of
First Lien Obligations, the Discharge of Second Lien Obligations and Discharge
of Third Lien Obligations has occurred.

                    SECTION 10.15 Collateral Agent Role. Notwithstanding
anything herein to the contrary, the First Lien Collateral Agents duties under
this Agreement are administrative only and it shall not be required under any
circumstances to exercise discretion in the performance of its duties hereunder
but shall be required to act or to refrain from acting upon instructions from
the First Lien Required Holders and shall in all cases be fully protected in
acting, or in refraining from acting, hereunder in accordance with such
instructions or pending instructions. Notwithstanding anything herein to the
contrary, the Second Lien Collateral Agents duties under this Agreement are
administrative only and it shall not be required under any circumstances to
exercise discretion in the performance of its duties hereunder but shall be
required to act or to refrain from acting upon instructions from the Second Lien
Required Holders and shall in all cases be fully protected in acting, or in
refraining from acting, hereunder in accordance with such instructions or
pending instructions. Notwithstanding anything herein to the contrary, the Third
Lien Collateral Agents duties under this Agreement are administrative only and
it shall not be required under any circumstances to exercise discretion in the
performance of its duties under but shall be required to act or to refrain from
acting upon instructions from the Third Lien Required Holders and shall in all
cases be fully protected in acting, or in refraining from acting, hereunder in
accordance with such instructions or pending instructions. The Secured Parties
understand and agree that the Collateral Agents hereunder are not administering
any of the Purchase Agreements and with respect to the Discharge of First Lien
Obligations or the Discharge of Second Lien Obligations or with respect to any
other matter contained herein cannot represent and warrant or otherwise attest
to the performance of any parties of any obligations contained therein. Each
Secured Party hereunder hereby (i) acknowledges that BONY is acting hereunder in
multiple capacities and for multiple parties and (ii) waives any conflict of
interest, now contemplated or hereafter arising, in connection therewith and
agrees not to assert against BONY any claims, causes of action, damages or
liabilities of whatever kind or nature relating thereto.

[Remainder of this page intentionally left blank]

46

--------------------------------------------------------------------------------




                    IN WITNESS WHEREOF, the parties hereto have caused this
Agreement to be duly executed by their respective authorized officers as of the
day and year first above written.

 

 



 

NEXTWAVE WIRELESS LLC

 

NEXTWAVE WIRELESS INC.

 

AWS WIRELESS INC.

 

IP WIRELESS INC.

 

NEXTWAVE BROADBAND INC.

 

NW SPECTRUM CO.

 

WCS WIRELESS LICENSE SUBSIDIARY, LLC

 

 

 

 

By:

/s/ George Alex

 

 

--------------------------------------------------------------------------------

 

 

George Alex

 

 

Executive Vice President and Chief Financial

 

Officer

 

 

 

 

PACKETVIDEO CORPORATION

 

 

 

 

By:

/s/ George Alex

 

 

--------------------------------------------------------------------------------

 

Name: George Alex

 

Title: Senior Vice President

Intercreditor Agreement

--------------------------------------------------------------------------------




 

 

 

 

AVENUE AIV US, L.P.

 

 

 

 

By: Avenue AIV US Genpar, LLC, its General Partner

 

 

 

 

By:

/s/ Sonia Gardner

 

 

--------------------------------------------------------------------------------

 

Name: Sonia Gardner

 

Title: President and Managing Partner

 

 

 

 

AVENUE INVESTMENTS, L.P.

 

 

 

 

By: Avenue Partners, LLC, its General Partner

 

 

 

 

By:

/s/ Sonia Gardner

 

 

--------------------------------------------------------------------------------

 

Name: Sonia Gardner

 

Title: President and Managing Partner

 

 

 

 

AVENUE INTERNATIONAL MASTER L.P.

 

 

 

 

By: Avenue International Master Fund Genpar, Ltd., its General Partner

 

 

 

 

By:

/s/ Sonia Gardner

 

 

--------------------------------------------------------------------------------

 

Name: Sonia Gardner

 

Title: President and Managing Partner

 

 

 

 

AVENUE SPECIAL SITUATIONS FUND IV, L.P.

 

 

 

 

By: Avenue Capital Partners IV, LLC, its General Partner

 

By: GL Partners IV, LLC, its Managing Member

 

 

 

 

By:

/s/ Sonia Gardner

 

 

--------------------------------------------------------------------------------

 

Name: Sonia Gardner

 

Title: President and Managing Partner

Intercreditor Agreement

--------------------------------------------------------------------------------




 

 

 

 

AVENUE CDP GLOBAL OPPORTUNITIES FUND L.P.

 

 

 

 

By: Avenue Global Opportunities Fund GenPar, LLC, its General Partner

 

 

 

 

By:

/s/ Sonia Gardner

 

 

--------------------------------------------------------------------------------

 

Name: Sonia Gardner

 

Title: President and Managing Partner

Intercreditor Agreement

--------------------------------------------------------------------------------




 

 

 

 

SOLA LTD

 

 

 

 

By:

/s/ Christopher Pucillo

 

 

--------------------------------------------------------------------------------

 

Name: Christopher Pucillo

 

Title:   Director

 

 

 

 

SOLUS CORE OPPORTUNITIES FUND
LTD

 

 

 

 

By:

/s/ Christopher Pucillo

 

 

--------------------------------------------------------------------------------

 

Name: Christopher Pucillo

 

Title:   Director

Intercreditor Agreement

--------------------------------------------------------------------------------




 

 

 

 

 

THE BANK OF NEW YORK MELLON, as First Lien Collateral Agent, Second Lien
Collateral Agent and Third Lien Collateral Agent

 

 

 

 

 

 

By:

/s/ Robert D. Hingston

 

 

 

--------------------------------------------------------------------------------

 

 

 

Name: Robert D. Hingston

 

 

 

Title: Vice President

Intercreditor Agreement

--------------------------------------------------------------------------------




ANNEX I

Provision for the Second Lien Purchase Agreement

Reference is made to the Intercreditor Agreement dated as of October 9, 2008 (as
amended, restated, supplemented or otherwise modified from time to time, the
Intercreditor Agreement), among Company, Parent, the subsidiaries of Company
party thereto, The Bank of New York Mellon, as First Lien Collateral Agent (as
defined therein), The Bank of New York Mellon, as Second Lien Collateral Agent
(as defined therein), and The Bank of New York Mellon, as Third Lien Collateral
Agent (as defined therein). Each Note Holder hereunder (a) acknowledges that it
has received a copy of the Intercreditor Agreement, (b) consents to the payment
and lien subordination provided for in the Intercreditor Agreement, (c) agrees
that it will be bound by and will take no actions contrary to the provisions of
the Intercreditor Agreement and (d) authorizes and instructs the Collateral
Agent to enter into the Intercreditor Agreement as Collateral Agent and on
behalf of such Note Holder. The foregoing provisions are intended as an
inducement to the note holders under the First Lien Purchase Agreement to extend
credit to Company and such note holders are intended third party beneficiaries
of such provisions. In the event of any conflict or inconsistency between the
provisions of the Intercreditor Agreement and this Agreement, the provisions of
the Intercreditor Agreement shall control.

Provision for the Third Lien Purchase Agreement

Reference is made to the Intercreditor Agreement dated as of October 9, 2008 (as
amended, restated, supplemented or otherwise modified from time to time, the
Intercreditor Agreement), among Parent, Company, the subsidiaries of Companies
party thereto, The Bank of New York Mellon, as First Lien Collateral Agent (as
defined therein), The Bank of New York Mellon, as Second Lien Collateral Agent
(as defined therein), and The Bank of New York Mellon, as Third Lien Collateral
Agent (as defined therein). Each Note Holder hereunder (a) acknowledges that it
has received a copy of the Intercreditor Agreement, (b) consents to the payment
and lien subordination provided for in the Intercreditor Agreement, (c) agrees
that it will be bound by and will take no actions contrary to the provisions of
the Intercreditor Agreement and (d) authorizes and instructs the Collateral
Agent to enter into the Intercreditor Agreement as Collateral Agent and on
behalf of such Note Holder. The foregoing provisions are intended as an
inducement to the note holders under the First Lien Purchase Agreement and the
note holders under the Second Lien Purchase Agreement to extend credit to Parent
and such note holders are intended third party beneficiaries of such provisions.
In the event of any conflict or inconsistency between the provisions of the
Intercreditor Agreement and this Agreement, the provisions of the Intercreditor
Agreement shall control.

Annex I-1

--------------------------------------------------------------------------------




Provision for the Second Lien Collateral Documents and Third Lien Collateral
Documents

Reference is made to the Intercreditor Agreement dated as of October 9, 2008 (as
amended, restated, supplemented or otherwise modified from time to time, the
Intercreditor Agreement), among Company, Parent, the subsidiaries of Company
party thereto, The Bank of New York Mellon, as First Lien Collateral Agent (as
defined therein), The Bank of New York Mellon, as Second Lien Collateral Agent
(as defined therein), and The Bank of New York Mellon, as Third Lien Collateral
Agent (as defined therein). Notwithstanding anything herein to the contrary, the
lien and security interest granted to the Collateral Agent, for the benefit of
the Secured Parties, pursuant to this Agreement and the exercise of any right or
remedy by the Collateral Agent and the other Secured Parties hereunder are
subject to the provisions of the Intercreditor Agreement. In the event of any
conflict or inconsistency between the provisions of the Intercreditor Agreement
and this Agreement, the provisions of the Intercreditor Agreement shall control.
In the event of any conflict or inconsistency between the provisions of the
Intercreditor Agreement and this Agreement, the provisions of the Intercreditor
Agreement shall control.

Annex I-2

--------------------------------------------------------------------------------




TABLE OF CONTENTS

 

 

 

 

 

 

 

 

 

Page

 

 

 

 

 

ARTICLE I

Definitions

 

3

 

 

 

 

SECTION 1.01

Certain Defined Terms

 

3

 

 

 

 

SECTION 1.02

Other Defined Terms

 

3

 

 

 

 

SECTION 1.03

Terms Generally

 

10

 

 

 

 

 

 

 

 

 

ARTICLE II

Priorities

 

10

 

 

 

 

SECTION 2.01

Subordination in Right of Payment and Subordination of Liens

 

10

 

 

 

 

 

SECTION 2.02

Prohibition on Contesting Liens

 

12

 

 

 

 

 

SECTION 2.03

No New Liens

 

12

 

 

 

 

 

SECTION 2.04

Similar Liens and Agreements

 

13

 

 

 

 

 

ARTICLE III

Enforcement of Rights; Matters Relating to Collateral

 

14

 

 

 

 

 

SECTION 3.01

Exercise of Rights and Remedies

 

14

 

 

 

 

 

SECTION 3.02

No Interference

 

17

 

 

 

 

 

SECTION 3.03

Intentionally Omitted

 

20

 

 

 

 

 

SECTION 3.04

Automatic Release of Second Priority Liens and Third Priority Liens

 

20

 

 

 

 

 

SECTION 3.05

Insurance and Condemnation Awards

 

22

 

 

 

 

 

ARTICLE IV

Payments

 

23

 

 

 

 

 

SECTION 4.01

Application of Proceeds

 

23

 

 

 

 

 

SECTION 4.02

Payment Over

 

24

 

 

 

 

 

ARTICLE V

Bailment and Sub-Agency for Perfection of Certain Security Interests

 

25

 

 

 

 

ARTICLE VI

Insolvency or Liquidation Proceedings

 

26

 

 

 

 

 

SECTION 6.01

Finance and Sale Matters

 

27

 

 

 

 

 

SECTION 6.02

Relief from the Automatic Stay

 

29

 

 

 

 

 

SECTION 6.03

Reorganization Securities

 

29

 

 

 

 

 

SECTION 6.04

Post-Petition Interest

 

29

 

 

 

 

 

SECTION 6.05

Certain Waivers by the Second Lien Secured Parties and the Third Lien Secured
Parties

 

30

 

 

 

 

 

SECTION 6.06

Certain Voting Matters

 

31

 

 

 

 

 

ARTICLE VII

Other Agreements

 

31

 

 

 

 

 

SECTION 7.01

Matters Relating to Note Documents

 

31

-i-

--------------------------------------------------------------------------------




TABLE OF CONTENTS
(continued)

 

 

 

 

 

 

 

 

 

Page

 

 

 

 

 

SECTION 7.02

Effect of Refinancing of Indebtedness under Second Lien Note Documents

 

34

 

 

 

 

 

SECTION 7.03

No Waiver by First Lien Secured Parties

 

34

 

 

 

 

 

SECTION 7.04

Reinstatement

 

35

 

 

 

 

 

SECTION 7.05

Further Assurances

 

35

 

 

 

 

 

ARTICLE VIII

Representations and Warranties

 

35

 

 

 

 

 

SECTION 8.01

Representations and Warranties of Each Party

 

36

 

 

 

 

 

SECTION 8.02

Representations and Warranties of Each Collateral Agent

 

36

 

 

 

 

 

ARTICLE IX

No Reliance; No Liability; Obligations Absolute

 

36

 

 

 

 

 

SECTION 9.01

No Reliance; Information

 

36

 

 

 

 

 

SECTION 9.02

No Warranties or Liability

 

37

 

 

 

 

 

SECTION 9.03

Obligations Absolute

 

38

 

 

 

 

 

ARTICLE X

Miscellaneous

 

39

 

 

 

 

 

SECTION 10.01

Notices

 

39

 

 

 

 

 

SECTION 10.02

Conflicts

 

39

 

 

 

 

 

SECTION 10.03

Effectiveness; Survival

 

39

 

 

 

 

 

SECTION 10.04

Severability

 

40

 

 

 

 

 

SECTION 10.05

Amendments; Waivers

 

40

 

 

 

 

 

SECTION 10.06

Subrogation

 

40

 

 

 

 

 

SECTION 10.07

Applicable Law; Jurisdiction; Consent to Service of Process

 

41

 

 

 

 

 

SECTION 10.08

Waiver of Jury Trial

 

41

 

 

 

 

 

SECTION 10.09

Parties in Interest

 

41

 

 

 

 

 

SECTION 10.10

Specific Performance

 

42

 

 

 

 

 

SECTION 10.11

Headings

 

42

 

 

 

 

 

SECTION 10.12

Counterparts

 

42

 

 

 

 

 

SECTION 10.13

Provisions Solely to Define Relative Rights

 

42

 

 

 

 

 

SECTION 10.14

Control Agent

 

42

 

 

 

 

 

End of TOC - Do not delete this paragraph!

 

 

End of TOC - Do not delete this paragraph

 

 

-ii-

--------------------------------------------------------------------------------